EXHIBIT 10.1

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of the Effective
Date between SILICON VALLEY BANK, a California corporation with its principal
place of business at 3003 Tasman Drive, Santa Clara, California 95054 and with a
loan production office located at One Newton Executive Park, Suite 200, 2221
Washington Street, Newton, Massachusetts  02462 (“Bank”), and (i) SATCON
TECHNOLOGY CORPORATION, a Delaware corporation with offices located at 27
Drydock Avenue, Boston, Massachusetts 02210; SATCON POWER SYSTEMS, INC.,
Delaware corporation with offices located at 27 Drydock Avenue, Boston,
Massachusetts 02210; SATCON APPLIED TECHNOLOGY, INC., a Delaware corporation
with offices located at 27 Drydock Avenue, Boston, Massachusetts 02210; SATCON
ELECTRONICS, INC., a Delaware corporation with offices located at 27 Drydock
Avenue, Boston, Massachusetts 02210; and SATCON POWER SYSTEMS CANADA LTD. (the
“Canadian Borrower”), a corporation organized under the laws of the Province of
Ontario, Canada with offices located at 835 Harrington Court, Burlington,
Ontario L7N 3P3 (individually and collectively, jointly and severally,
“Borrower”), provides the terms on which Bank shall lend to Borrower and
Borrower shall repay Bank.  The parties agree as follows:

 

1              ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

 

2              LOAN AND TERMS OF PAYMENT

 


2.1          PROMISE TO PAY.  BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY
BANK THE OUTSTANDING PRINCIPAL AMOUNT OF ALL CREDIT EXTENSIONS AND ACCRUED AND
UNPAID INTEREST THEREON AS AND WHEN DUE IN ACCORDANCE WITH THIS AGREEMENT.


 


2.1.1       REVOLVING ADVANCES.


 

(A)           AVAILABILITY.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND TO DEDUCTION OF RESERVES, BANK WILL MAKE ADVANCES TO BORROWER UP
TO THE AVAILABILITY AMOUNT.  AMOUNTS BORROWED UNDER THE REVOLVING LINE MAY BE
REPAID, AND PRIOR TO THE REVOLVING LINE MATURITY DATE, REBORROWED, SUBJECT TO
THE APPLICABLE TERMS AND CONDITIONS PRECEDENT HEREIN.

 

(B)           TERMINATION; REPAYMENT.  THE REVOLVING LINE TERMINATES ON THE
REVOLVING LINE MATURITY DATE, WHEN THE PRINCIPAL AMOUNT OF ALL ADVANCES, THE
UNPAID INTEREST THEREON, AND ALL OTHER OBLIGATIONS RELATING TO THE REVOLVING
LINE SHALL BE IMMEDIATELY DUE AND PAYABLE.

 


2.1.2       LETTERS OF CREDIT SUBLIMIT.


 

(A)           AS PART OF THE REVOLVING LINE AND SUBJECT TO DEDUCTION OF
RESERVES, BANK SHALL ISSUE OR HAVE ISSUED LETTERS OF CREDIT FOR BORROWER’S
ACCOUNT.  THE FACE AMOUNT OF OUTSTANDING LETTERS OF CREDIT (INCLUDING DRAWN BUT
UNREIMBURSED LETTERS OF CREDIT AND ANY LETTER OF CREDIT RESERVE) MAY NOT EXCEED
$3,000,000 INCLUSIVE OF CREDIT EXTENSIONS RELATING TO SECTIONS 2.1.3 AND 2.1.4. 
SUCH AGGREGATE AMOUNTS UTILIZED HEREUNDER SHALL AT ALL TIMES REDUCE THE AMOUNT
OTHERWISE AVAILABLE FOR ADVANCES UNDER THE REVOLVING LINE.  IF, ON THE REVOLVING
LINE MATURITY DATE, THERE ARE ANY OUTSTANDING LETTERS OF CREDIT, THEN ON SUCH
DATE BORROWER SHALL PROVIDE TO BANK CASH COLLATERAL IN AN AMOUNT EQUAL TO 105%
OF THE FACE AMOUNT OF ALL SUCH LETTERS OF CREDIT PLUS ALL INTEREST, FEES, AND
COSTS DUE OR TO BECOME DUE IN CONNECTION THEREWITH (AS ESTIMATED BY BANK IN ITS
GOOD FAITH BUSINESS JUDGMENT), TO SECURE ALL OF THE OBLIGATIONS RELATING TO SAID
LETTERS OF CREDIT.  ALL LETTERS OF CREDIT SHALL BE IN FORM AND SUBSTANCE
ACCEPTABLE TO BANK IN ITS SOLE DISCRETION AND SHALL BE SUBJECT TO THE TERMS AND
CONDITIONS OF BANK’S STANDARD APPLICATION AND LETTER OF CREDIT AGREEMENT (THE
“LETTER OF CREDIT APPLICATION”).  BORROWER AGREES TO EXECUTE ANY FURTHER
DOCUMENTATION IN CONNECTION WITH THE LETTERS OF CREDIT AS BANK MAY REASONABLY
REQUEST.  BORROWER FURTHER AGREES TO BE BOUND BY THE REGULATIONS AND
INTERPRETATIONS OF THE ISSUER OF ANY LETTERS OF CREDIT GUARANTIED BY BANK AND
OPENED FOR BORROWER’S ACCOUNT OR BY BANK’S INTERPRETATIONS OF ANY LETTER OF
CREDIT ISSUED BY BANK FOR BORROWER’S ACCOUNT, AND

 

--------------------------------------------------------------------------------


 

BORROWER UNDERSTANDS AND AGREES THAT BANK SHALL NOT BE LIABLE FOR ANY ERROR,
NEGLIGENCE, OR MISTAKE, WHETHER OF OMISSION OR COMMISSION, IN FOLLOWING
BORROWER’S INSTRUCTIONS OR THOSE CONTAINED IN THE LETTERS OF CREDIT OR ANY
MODIFICATIONS, AMENDMENTS, OR SUPPLEMENTS THERETO.

 

(B)           THE OBLIGATION OF BORROWER TO IMMEDIATELY REIMBURSE BANK FOR
DRAWINGS MADE UNDER LETTERS OF CREDIT SHALL BE ABSOLUTE, UNCONDITIONAL, AND
IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, SUCH LETTERS OF CREDIT, AND THE LETTER OF CREDIT APPLICATION.

 

(C)           BORROWER MAY REQUEST THAT BANK ISSUE A LETTER OF CREDIT PAYABLE IN
A FOREIGN CURRENCY.  IF A DEMAND FOR PAYMENT IS MADE UNDER ANY SUCH LETTER OF
CREDIT, BANK SHALL TREAT SUCH DEMAND AS AN ADVANCE TO BORROWER OF THE EQUIVALENT
OF THE AMOUNT THEREOF (PLUS FEES AND CHARGES IN CONNECTION THEREWITH SUCH AS
WIRE, CABLE, SWIFT OR SIMILAR CHARGES) IN DOLLARS AT THE THEN-PREVAILING RATE OF
EXCHANGE IN SAN FRANCISCO, CALIFORNIA, FOR SALES OF THE FOREIGN CURRENCY FOR
TRANSFER TO THE COUNTRY ISSUING SUCH FOREIGN CURRENCY.

 

(D)           TO GUARD AGAINST FLUCTUATIONS IN CURRENCY EXCHANGE RATES, UPON THE
ISSUANCE OF ANY LETTER OF CREDIT PAYABLE IN A FOREIGN CURRENCY, BANK SHALL
CREATE A RESERVE (THE “LETTER OF CREDIT RESERVE”) UNDER THE REVOLVING LINE IN AN
AMOUNT EQUAL TO TEN PERCENT (10%) OF THE FACE AMOUNT OF SUCH LETTER OF CREDIT. 
THE AMOUNT OF THE LETTER OF CREDIT RESERVE MAY BE ADJUSTED BY BANK FROM TIME TO
TIME TO ACCOUNT FOR FLUCTUATIONS IN THE EXCHANGE RATE.  THE AVAILABILITY OF
FUNDS UNDER THE REVOLVING LINE SHALL BE REDUCED BY THE AMOUNT OF SUCH LETTER OF
CREDIT RESERVE FOR AS LONG AS SUCH LETTER OF CREDIT REMAINS OUTSTANDING.

 


2.1.3       FOREIGN EXCHANGE SUBLIMIT.  AS PART OF THE REVOLVING LINE AND
SUBJECT TO DEDUCTION OF RESERVES, BORROWER MAY ENTER INTO FOREIGN EXCHANGE
CONTRACTS WITH BANK UNDER WHICH BORROWER COMMITS TO PURCHASE FROM OR SELL TO
BANK A SPECIFIC AMOUNT OF FOREIGN CURRENCY (EACH, A “FX FORWARD CONTRACT”) ON A
SPECIFIED DATE (THE “SETTLEMENT DATE”).  FX FORWARD CONTRACTS SHALL HAVE A
SETTLEMENT DATE OF AT LEAST ONE (1) FX BUSINESS DAY AFTER THE CONTRACT DATE AND
SHALL BE SUBJECT TO A RESERVE OF TEN PERCENT (10%) OF EACH OUTSTANDING FX
FORWARD CONTRACT  (THE “FX RESERVE”). THE AGGREGATE AMOUNT OF THE FX RESERVE AT
ANY ONE TIME MAY NOT EXCEED $300,000 AND THE AGGREGATE AMOUNT OF THE FX RESERVE
AT ANY ONE TIME PLUS CREDIT EXTENSIONS RELATING TO SECTIONS 2.1.2 AND 2.1.4 MAY
NOT EXCEED $3,000,000.  THE AMOUNT OTHERWISE AVAILABLE FOR CREDIT EXTENSIONS
UNDER THE REVOLVING LINE SHALL BE REDUCED BY AN AMOUNT EQUAL TO TEN PERCENT
(10%) OF EACH OUTSTANDING FORWARD CONTRACT.  ANY AMOUNTS NEEDED TO FULLY
REIMBURSE BANK WILL BE TREATED AS ADVANCES UNDER THE REVOLVING LINE AND WILL
ACCRUE INTEREST AT THE INTEREST RATE APPLICABLE TO ADVANCES.


 


2.1.4       CASH MANAGEMENT SERVICES SUBLIMIT.  BORROWER MAY USE UP TO
$3,000,000 INCLUSIVE OF CREDIT EXTENSIONS RELATING TO SECTIONS 2.1.2 AND 2.1.3
(THE “CASH MANAGEMENT SERVICES SUBLIMIT”) OF THE REVOLVING LINE FOR BANK’S CASH
MANAGEMENT SERVICES WHICH MAY INCLUDE MERCHANT SERVICES, DIRECT DEPOSIT OF
PAYROLL, BUSINESS CREDIT CARD, AND CHECK CASHING SERVICES IDENTIFIED IN BANK’S
VARIOUS CASH MANAGEMENT SERVICES AGREEMENTS (COLLECTIVELY, THE “CASH MANAGEMENT
SERVICES”).  THE DOLLAR AMOUNT OF ANY CASH MANAGEMENT SERVICES PROVIDED UNDER
THIS SUBLIMIT WILL REDUCE THE AMOUNT OTHERWISE AVAILABLE UNDER THE REVOLVING
LINE.  ANY AMOUNTS USED OR RESERVED BY BORROWER FOR ANY CASH MANAGEMENT SERVICES
WILL REDUCE THE AMOUNT OTHERWISE AVAILABLE FOR CREDIT EXTENSIONS UNDER THE
REVOLVING LINE.  ANY AMOUNTS BANK PAYS ON BEHALF OF BORROWER FOR ANY CASH
MANAGEMENT SERVICES WILL BE TREATED AS ADVANCES UNDER THE REVOLVING LINE AND
WILL ACCRUE INTEREST AT THE INTEREST RATE APPLICABLE TO ADVANCES.


 


2.2          OVERADVANCES.  IF AT ANY TIME OR FOR ANY REASON THE TOTAL OF ALL
OUTSTANDING ADVANCES AND ALL OTHER MONETARY OBLIGATIONS EXCEEDS THE AVAILABILITY
AMOUNT (AN “OVERADVANCE”), BORROWER SHALL IMMEDIATELY PAY THE AMOUNT OF THE
EXCESS TO BANK, WITHOUT NOTICE OR DEMAND.  WITHOUT LIMITING BORROWER’S
OBLIGATION TO REPAY TO BANK THE AMOUNT OF ANY OVERADVANCE, BORROWER AGREES TO
PAY BANK INTEREST ON THE OUTSTANDING AMOUNT OF ANY OVERADVANCE, ON DEMAND, AT
THE DEFAULT RATE.


 


2.3          PAYMENT OF INTEREST ON THE CREDIT EXTENSIONS.


 

(A)           ADVANCES.  EACH ADVANCE SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF FROM THE DATE WHEN MADE, CONTINUED OR CONVERTED UNTIL
PAID IN FULL AT A RATE PER ANNUM EQUAL TO THE PRIME RATE PLUS THE PRIME RATE
MARGIN (AS SUCH TERM IS DEFINED IN THE LIBOR SUPPLEMENT ATTACHED HERETO) OR THE
LIBOR RATE PLUS THE LIBOR RATE MARGIN (AS SUCH TERM IS DEFINED IN THE LIBOR
SUPPLEMENT ATTACHED HERETO), AS THE CASE MAY BE.  ON AND AFTER THE EXPIRATION OF
ANY INTEREST PERIOD APPLICABLE TO ANY LIBOR ADVANCE OUTSTANDING ON THE DATE OF
OCCURRENCE OF AN EVENT OF DEFAULT OR ACCELERATION OF THE OBLIGATIONS, THE
EFFECTIVE AMOUNT OF SUCH LIBOR ADVANCE SHALL, DURING THE CONTINUANCE OF SUCH
EVENT OF DEFAULT OR AFTER ACCELERATION, BEAR INTEREST AT A RATE PER ANNUM EQUAL
TO

 

2

--------------------------------------------------------------------------------


 

THE PRIME RATE PLUS FIVE PERCENT (5.00%).  PURSUANT TO THE TERMS HEREOF,
INTEREST ON EACH ADVANCE SHALL BE PAID IN ARREARS ON EACH INTEREST PAYMENT
DATE.  INTEREST SHALL ALSO BE PAID ON THE DATE OF ANY PREPAYMENT OF ANY ADVANCE
PURSUANT TO THE LOAN AGREEMENT FOR THE PORTION OF ANY ADVANCE SO PREPAID AND
UPON PAYMENT (INCLUDING PREPAYMENT) IN FULL THEREOF.  ALL ACCRUED BUT UNPAID
INTEREST ON THE ADVANCES SHALL BE DUE AND PAYABLE ON THE REVOLVING LINE MATURITY
DATE.

 

(B)           DEFAULT RATE. IMMEDIATELY UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, OBLIGATIONS SHALL BEAR INTEREST AT A RATE
PER ANNUM WHICH IS FOUR PERCENTAGE POINTS ABOVE THE RATE EFFECTIVE IMMEDIATELY
BEFORE THE EVENT OF DEFAULT (THE “DEFAULT RATE”).  PAYMENT OR ACCEPTANCE OF THE
INCREASED INTEREST RATE PROVIDED IN THIS SECTION 2.3(B) IS NOT A PERMITTED
ALTERNATIVE TO TIMELY PAYMENT AND SHALL NOT CONSTITUTE A WAIVER OF ANY EVENT OF
DEFAULT OR OTHERWISE PREJUDICE OR LIMIT ANY RIGHTS OR REMEDIES OF BANK.

 

(C)           PRIME RATE ADVANCES.  EACH CHANGE IN THE INTEREST RATE OF THE
PRIME RATE ADVANCES BASED ON CHANGES IN THE PRIME RATE SHALL BE EFFECTIVE ON THE
EFFECTIVE DATE OF SUCH CHANGE AND TO THE EXTENT OF SUCH CHANGE.  BANK SHALL USE
ITS BEST EFFORTS TO GIVE BORROWER PROMPT NOTICE OF ANY SUCH CHANGE IN THE PRIME
RATE; PROVIDED, HOWEVER, THAT ANY FAILURE BY BANK TO PROVIDE BORROWER WITH
NOTICE HEREUNDER SHALL NOT AFFECT BANK’S RIGHT TO MAKE CHANGES IN THE INTEREST
RATE OF THE PRIME RATE ADVANCES BASED ON CHANGES IN THE PRIME RATE.

 

(D)           LIBOR ADVANCES. THE INTEREST RATE APPLICABLE TO EACH LIBOR ADVANCE
SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 5(A) OF THE LIBOR SUPPLEMENT. 
SUBJECT TO SECTIONS 5 AND 6 OF THE LIBOR SUPPLEMENT, SUCH RATE SHALL APPLY
DURING THE ENTIRE INTEREST PERIOD APPLICABLE TO SUCH LIBOR ADVANCE, AND INTEREST
CALCULATED THEREON SHALL BE PAYABLE ON THE INTEREST PAYMENT DATE APPLICABLE TO
SUCH LIBOR ADVANCE.

 

(E)           COMPUTATION OF INTEREST.  INTEREST ON THE CREDIT EXTENSIONS AND
ALL FEES PAYABLE HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A 360-DAY YEAR AND
THE ACTUAL NUMBER OF DAYS ELAPSED IN THE PERIOD DURING WHICH SUCH INTEREST
ACCRUES.  IN COMPUTING INTEREST ON ANY CREDIT EXTENSION, THE DATE OF THE MAKING
OF SUCH CREDIT EXTENSION SHALL BE INCLUDED AND THE DATE OF PAYMENT SHALL BE
EXCLUDED; PROVIDED, HOWEVER, THAT IF ANY CREDIT EXTENSION IS REPAID ON THE SAME
DAY ON WHICH IT IS MADE, SUCH DAY SHALL BE INCLUDED IN COMPUTING INTEREST ON
SUCH CREDIT EXTENSION.

 

(F)            DEBIT OF ACCOUNTS.  BANK MAY DEBIT ANY OF BORROWER’S DEPOSIT
ACCOUNTS, INCLUDING THE DESIGNATED DEPOSIT ACCOUNT, FOR PRINCIPAL AND INTEREST
PAYMENTS OR ANY OTHER AMOUNTS BORROWER OWES BANK WHEN DUE.  THESE DEBITS SHALL
NOT CONSTITUTE A SET-OFF.

 

(G)           PAYMENT; INTEREST COMPUTATION; FLOAT CHARGE.  INTEREST IS PAYABLE
MONTHLY ON THE LAST CALENDAR DAY OF EACH MONTH.  IN COMPUTING INTEREST ON THE
OBLIGATIONS, ALL PAYMENTS RECEIVED AFTER 12:00 P.M. EASTERN TIME ON ANY DAY
SHALL BE DEEMED RECEIVED ON THE NEXT BUSINESS DAY.  IN ADDITION, BANK SHALL BE
ENTITLED TO CHARGE BORROWER A “FLOAT” CHARGE IN AN AMOUNT EQUAL TO THREE
(3) BUSINESS DAYS INTEREST, AT THE INTEREST RATE APPLICABLE TO THE ADVANCES, ON
ALL PAYMENTS RECEIVED BY BANK.  THE FLOAT CHARGE FOR EACH MONTH SHALL BE PAYABLE
ON THE LAST DAY OF THE MONTH.  BANK SHALL NOT, HOWEVER, BE REQUIRED TO CREDIT
BORROWER’S ACCOUNT FOR THE AMOUNT OF ANY ITEM OF PAYMENT WHICH IS UNSATISFACTORY
TO BANK IN ITS GOOD FAITH BUSINESS JUDGMENT, AND BANK MAY CHARGE BORROWER’S
DESIGNATED DEPOSIT ACCOUNT FOR THE AMOUNT OF ANY ITEM OF PAYMENT WHICH IS
RETURNED TO BANK UNPAID.

 


2.4          FEES.  BORROWER SHALL PAY TO BANK:


 

(A)           COMMITMENT FEE.  A FULLY EARNED, NON-REFUNDABLE COMMITMENT FEE OF
$50,000, $25,000 OF WHICH SHALL BE PAYABLE ON THE EFFECTIVE DATE AND $25,000 OF
WHICH SHALL BE PAYABLE ON THE DATE THAT IS TWELVE MONTHS FROM THE EFFECTIVE
DATE.  IN THE EVENT THE BORROWER PAYS ALL OF THE OBLIGATIONS IN FULL AND
TERMINATES THIS FACILITY IN ACCORDANCE WITH THE TERMS HEREOF PRIOR TO THE DATE
THAT IS TWELVE MONTHS PRIOR TO THE EFFECTIVE DATE, THE BORROWER SHALL NOT BE
OBLIGATED TO PAY THE SECOND $25,000 PORTION OF THE COMMITMENT FEE;

 

(B)           LETTER OF CREDIT FEE.  BANK’S CUSTOMARY FEES AND EXPENSES FOR THE
ISSUANCE OR RENEWAL OF LETTERS OF CREDIT, UPON THE ISSUANCE OR RENEWAL OF SUCH
LETTER OF CREDIT BY BANK;

 

(C)           TERMINATION FEE.  SUBJECT TO THE TERMS OF SECTION 4.1, A
TERMINATION FEE;

 

(D)           UNUSED REVOLVING LINE FACILITY FEE.  A FEE (THE “UNUSED REVOLVING
LINE FACILITY FEE”), WHICH FEE SHALL BE PAID MONTHLY, IN ARREARS, ON THE LAST
DAY OF EACH MONTH, IN AN AMOUNT EQUAL TO ONE-HALF PERCENT (0.50%) PER ANNUM OF
THE AVERAGE UNUSED PORTION OF THE REVOLVING LINE, AS DETERMINED BY BANK. 
BORROWER

 

3

--------------------------------------------------------------------------------


 

SHALL NOT BE ENTITLED TO ANY CREDIT, REBATE OR REPAYMENT OF ANY UNUSED REVOLVING
LINE FACILITY FEE PREVIOUSLY EARNED BY BANK PURSUANT TO THIS
SECTION NOTWITHSTANDING ANY TERMINATION OF THE WITHIN AGREEMENT, OR SUSPENSION
OR TERMINATION OF BANK’S OBLIGATION TO MAKE LOANS AND ADVANCES HEREUNDER;

 

(e)           Collateral Monitoring Fee.  During each month in which any
Obligations are outstanding under this Agreement, a monthly collateral
monitoring fee of $750, payable in arrears on the last day of each month
(prorated for any partial month) at the beginning and upon termination of this
Agreement; and

 

(F)            BANK EXPENSES.  ALL BANK EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES FOR DOCUMENTATION AND NEGOTIATION OF THIS
AGREEMENT) INCURRED THROUGH AND AFTER THE EFFECTIVE DATE, WHEN DUE.

 

2.5          Withholding.  In the event any payments are received by Bank from
Canadian Borrower hereunder such payments will be made subject to applicable
withholding for any taxes, levies, fees, deductions, withholding, restrictions
or conditions of any nature whatsoever.  Specifically, if at any time any
governmental authority, applicable law, regulation or international agreement
requires Canadian Borrower to make any such withholding or deduction from any
such payment or other sum payment hereunder to Bank, Canadian Borrower hereby
covenants and agrees that the amount due from Canadian Borrower with respect to
such payment or other sum payable hereunder will be increased to the extent
necessary to ensure that, after the making of such required withholding or
deduction, Bank receives a net sum equal to the sum which it would have received
had no withholding or deduction been required and Canadian Borrower shall pay
the full amount withheld or deducted to the relevant governmental authority. 
Canadian Borrower will, upon request, furnish Bank with proof satisfactory to
Bank indicating that Canadian Borrower has made such withholding payment
provided, however, that Canadian Borrower need not make any withholding payment
if the amount or validity of such withholding payment is contested in good faith
by appropriate and timely proceedings and as to which payment in full is bonded
or reserved against by Canadian Borrower.  The agreements and obligations of
Canadian Borrower contained in this Section shall survive the termination of
this Agreement.

 

3              CONDITIONS OF LOANS

 


3.1          CONDITIONS PRECEDENT TO INITIAL CREDIT EXTENSION.  BANK’S
OBLIGATION TO MAKE THE INITIAL CREDIT EXTENSION IS SUBJECT TO THE CONDITION
PRECEDENT THAT BANK SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO
BANK, SUCH DOCUMENTS, AND COMPLETION OF SUCH OTHER MATTERS, AS BANK MAY
REASONABLY DEEM NECESSARY OR APPROPRIATE, INCLUDING, WITHOUT LIMITATION:


 

(A)         BORROWER SHALL HAVE DELIVERED DULY EXECUTED ORIGINAL SIGNATURES TO
THE LOAN DOCUMENTS TO WHICH IT IS A PARTY;

 

(B)           BORROWER SHALL HAVE DELIVERED ITS OPERATING DOCUMENTS AND A GOOD
STANDING CERTIFICATE OF BORROWER CERTIFIED BY THE SECRETARY OF STATE OF THE
STATE OF DELAWARE/PROVINCE OF ONTARIO (AS APPLICABLE) AS OF A DATE NO EARLIER
THAN THIRTY (30) DAYS PRIOR TO THE EFFECTIVE DATE;

 

(C)           BORROWER SHALL HAVE DELIVERED DULY EXECUTED ORIGINAL SIGNATURES TO
THE COMPLETED BORROWING RESOLUTIONS FOR BORROWER;

 

(D)           BORROWER SHALL HAVE DELIVERED EVIDENCE THAT (I) THE LIENS SECURING
INDEBTEDNESS OWED BY BORROWER TO ROCKPORT/NGP WILL BE TERMINATED AND (II) THE
DOCUMENTS AND/OR FILINGS EVIDENCING THE PERFECTION OF SUCH LIENS, INCLUDING
WITHOUT LIMITATION ANY FINANCING STATEMENTS AND/OR CONTROL AGREEMENTS, HAVE OR
WILL, CONCURRENTLY WITH THE INITIAL CREDIT EXTENSION, BE TERMINATED.

 

(E)           BANK SHALL HAVE RECEIVED CERTIFIED COPIES, DATED AS OF A RECENT
DATE, OF FINANCING STATEMENT SEARCHES, AS BANK SHALL REQUEST, ACCOMPANIED BY
WRITTEN EVIDENCE (INCLUDING ANY UCC TERMINATION STATEMENTS AND/OR PPSA
DISCHARGES) THAT THE LIENS INDICATED IN ANY SUCH FINANCING STATEMENTS EITHER
CONSTITUTE PERMITTED LIENS OR HAVE BEEN OR, IN CONNECTION WITH THE INITIAL
CREDIT EXTENSION, WILL BE TERMINATED OR RELEASED;

 

(F)            BORROWER SHALL HAVE DELIVERED THE PERFECTION CERTIFICATES
EXECUTED BY BORROWER;

 

4

--------------------------------------------------------------------------------


 

(G)           BORROWER SHALL HAVE DELIVERED LANDLORDS’ CONSENTS IN FAVOR OF BANK
WITH RESPECT TO SUCH OF BORROWER’S LOCATION AS BANK MAY REASONABLY REQUIRE;

 

(H)           BORROWER SHALL HAVE DELIVERED A LEGAL OPINION OF BORROWER’S
COUNSEL DATED AS OF THE EFFECTIVE DATE TOGETHER WITH THE DULY EXECUTED ORIGINAL
SIGNATURES THERETO;

 

(I)            BORROWER SHALL HAVE DELIVERED EVIDENCE SATISFACTORY TO BANK THAT
THE INSURANCE POLICIES REQUIRED BY SECTION 6.7 HEREOF ARE IN FULL FORCE AND
EFFECT, TOGETHER WITH APPROPRIATE EVIDENCE SHOWING LOSS PAYABLE AND/OR
ADDITIONAL INSURED CLAUSES OR ENDORSEMENTS IN FAVOR OF BANK; AND

 

(J)            BORROWER SHALL HAVE PAID THE FEES AND BANK EXPENSES THEN DUE AS
SPECIFIED IN SECTION 2.4 HEREOF.

 


3.2          CONDITIONS PRECEDENT TO ALL CREDIT EXTENSIONS.  BANK’S OBLIGATIONS
TO MAKE EACH CREDIT EXTENSION, INCLUDING THE INITIAL CREDIT EXTENSION, IS
SUBJECT TO THE FOLLOWING:


 

(A)           (I) FOR ADVANCES, TIMELY RECEIPT OF A COMPLETED AND EXECUTED
TRANSACTION REPORT AND A COMPLETED AND EXECUTED NOTICE OF BORROWING AND,
(II) FOR ANY OTHER CREDIT EXTENSION, TIMELY RECEIPT OF A COMPLETED AND EXECUTED
TRANSACTION REPORT; AND

 

(B)           THE REPRESENTATIONS AND WARRANTIES IN SECTION 5 SHALL BE TRUE,
ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS ON THE DATE OF THE TRANSACTION
REPORT AND NOTICE OF BORROWING AND ON THE FUNDING DATE OF EACH CREDIT EXTENSION;
PROVIDED, HOWEVER, THAT SUCH MATERIALITY QUALIFIER SHALL NOT BE APPLICABLE TO
ANY REPRESENTATIONS AND WARRANTIES THAT ALREADY ARE QUALIFIED OR MODIFIED BY
MATERIALITY IN THE TEXT THEREOF; AND PROVIDED, FURTHER THAT THOSE
REPRESENTATIONS AND WARRANTIES EXPRESSLY REFERRING TO A SPECIFIC DATE SHALL BE
TRUE, ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH DATE, AND NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR RESULT FROM
THE CREDIT EXTENSION.  EACH CREDIT EXTENSION IS BORROWER’S REPRESENTATION AND
WARRANTY ON THAT DATE THAT THE REPRESENTATIONS AND WARRANTIES IN SECTION 5
REMAIN TRUE, ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS; PROVIDED, HOWEVER,
THAT SUCH MATERIALITY QUALIFIER SHALL NOT BE APPLICABLE TO ANY REPRESENTATIONS
AND WARRANTIES THAT ALREADY ARE QUALIFIED OR MODIFIED BY MATERIALITY IN THE TEXT
THEREOF; AND PROVIDED, FURTHER THAT THOSE REPRESENTATIONS AND WARRANTIES
EXPRESSLY REFERRING TO A SPECIFIC DATE SHALL BE TRUE, ACCURATE AND COMPLETE IN
ALL MATERIAL RESPECTS AS OF SUCH DATE; AND

 

(C)           IN BANK’S REASONABLE DISCRETION, THERE HAS NOT BEEN A MATERIAL
ADVERSE CHANGE.

 


3.3          COVENANT TO DELIVER.


 

Borrower agrees to deliver to Bank each item required to be delivered to Bank
under this Agreement as a condition to any Credit Extension.  Borrower expressly
agrees that the extension of a Credit Extension prior to the receipt by Bank of
any such item shall not constitute a waiver by Bank of Borrower’s obligation to
deliver such item, and any such extension in the absence of a required item
shall be in Bank’s sole discretion.

 


3.4          PROCEDURES FOR BORROWING.  IN ADDITION TO AND SUPPLEMENTAL OF THE
REQUIREMENTS SET FORTH IN SECTION 3 THE LIBOR SUPPLEMENT TO THE LOAN AGREEMENT
ATTACHED HERETO AS EXHIBIT E AND SPECIFICALLY INCORPORATED BY REFERENCE HEREIN,
SUBJECT TO THE PRIOR SATISFACTION OF ALL OTHER APPLICABLE CONDITIONS TO THE
MAKING OF AN ADVANCE SET FORTH IN THIS AGREEMENT, TO OBTAIN AN ADVANCE (OTHER
THAN ADVANCES UNDER SECTIONS 2.1.2 OR 2.1.4), BORROWER SHALL NOTIFY BANK (WHICH
NOTICE SHALL BE IRREVOCABLE) BY ELECTRONIC MAIL, FACSIMILE, OR TELEPHONE BY
12:00 P.M. EASTERN TIME ON THE FUNDING DATE OF THE ADVANCE.  TOGETHER WITH SUCH
NOTIFICATION, BORROWER MUST PROMPTLY DELIVER TO BANK BY ELECTRONIC MAIL OR
FACSIMILE A COMPLETED TRANSACTION REPORT EXECUTED BY A RESPONSIBLE OFFICER OR
HIS OR HER DESIGNEE.  BANK SHALL CREDIT ADVANCES TO THE DESIGNATED DEPOSIT
ACCOUNT.  BANK MAY MAKE ADVANCES UNDER THIS AGREEMENT BASED ON INSTRUCTIONS FROM
A RESPONSIBLE OFFICER OR HIS OR HER DESIGNEE OR WITHOUT INSTRUCTIONS IF THE
ADVANCES ARE NECESSARY TO MEET OBLIGATIONS WHICH HAVE BECOME DUE.  BANK MAY RELY
ON ANY TELEPHONE NOTICE GIVEN BY A PERSON WHOM BANK BELIEVES IS A RESPONSIBLE
OFFICER OR DESIGNEE.


 

4              CREATION OF SECURITY INTEREST

 


4.1          GRANT OF SECURITY INTEREST.  BORROWER HEREBY GRANTS BANK, TO SECURE
THE PAYMENT AND PERFORMANCE IN FULL OF ALL OF THE OBLIGATIONS, A CONTINUING
SECURITY INTEREST IN, AND PLEDGES TO BANK, THE COLLATERAL, WHEREVER LOCATED,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED OR ARISING, AND ALL PROCEEDS AND
PRODUCTS THEREOF. 

 

5

--------------------------------------------------------------------------------


 


BORROWER REPRESENTS, WARRANTS, AND COVENANTS THAT THE SECURITY INTEREST GRANTED
HEREIN IS AND SHALL AT ALL TIMES CONTINUE TO BE A FIRST PRIORITY PERFECTED
SECURITY INTEREST IN THE COLLATERAL (SUBJECT ONLY TO PERMITTED LIENS THAT MAY
HAVE SUPERIOR PRIORITY TO BANK’S LIEN UNDER THIS AGREEMENT).  IF BORROWER SHALL
ACQUIRE A COMMERCIAL TORT CLAIM, BORROWER SHALL PROMPTLY NOTIFY BANK IN A
WRITING SIGNED BY BORROWER OF THE GENERAL DETAILS THEREOF AND GRANT TO BANK IN
SUCH WRITING A SECURITY INTEREST THEREIN AND IN THE PROCEEDS THEREOF, ALL UPON
THE TERMS OF THIS AGREEMENT, WITH SUCH WRITING TO BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO BANK.


 

This Agreement may be terminated prior to the Revolving Line Maturity Date by
Borrower, effective three (3)] Business Days after written notice of termination
is given to Bank or if Bank’s obligation to fund Credit Extensions terminates
pursuant to the terms of Section 2.1.1(c).  Notwithstanding any such
termination, Bank’s lien and security interest in the Collateral shall continue
until Borrower fully satisfies its Obligations.  If such termination is at
Borrower’s election or at Bank’s election due to the occurrence and continuance
of an Event of Default, Borrower shall pay to Bank, in addition to the payment
of any other expenses or fees then-owing, a termination fee in an amount equal
to one percent (1.00%) of the Revolving Line provided that no termination fee
shall be charged if the credit facility hereunder is (i) is terminated after
twelve months after the Effective Date or (ii) replaced with a new facility from
another division of Silicon Valley Bank.  Upon payment in full of the
Obligations and at such time as Bank’s obligation to make Credit Extensions has
terminated, Bank shall release its liens and security interests in the
Collateral and all rights therein shall revert to Borrower.

 


4.2          AUTHORIZATION TO FILE FINANCING STATEMENTS.  BORROWER HEREBY
AUTHORIZES BANK TO FILE FINANCING STATEMENTS, WITHOUT NOTICE TO BORROWER, WITH
ALL APPROPRIATE JURISDICTIONS TO PERFECT OR PROTECT BANK’S INTEREST OR RIGHTS
HEREUNDER, INCLUDING A NOTICE THAT ANY DISPOSITION OF THE COLLATERAL, BY EITHER
BORROWER OR ANY OTHER PERSON, SHALL BE DEEMED TO VIOLATE THE RIGHTS OF BANK
UNDER THE CODE.   WITHOUT LIMITING THE FOREGOING, BORROWER HEREBY AUTHORIZES
BANK TO FILE FINANCING STATEMENTS WHICH DESCRIBE THE COLLATERAL AS “ALL ASSETS”
AND/OR “ALL PERSONAL PROPERTY” OF BORROWER OR WORDS OF SIMILAR IMPORT.


 

5              REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 


5.1          DUE ORGANIZATION AND AUTHORIZATION.  BORROWER AND EACH OF ITS
SUBSIDIARIES, IF ANY, ARE DULY EXISTING AND IN GOOD STANDING AS REGISTERED
ORGANIZATIONS IN THEIR RESPECTIVE JURISDICTIONS OF FORMATION AND ARE QUALIFIED
AND LICENSED TO DO BUSINESS AND ARE IN GOOD STANDING IN ANY JURISDICTION IN
WHICH THE CONDUCT OF THEIR BUSINESS OR THEIR OWNERSHIP OF PROPERTY REQUIRES THAT
THEY BE QUALIFIED EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS.  IN
CONNECTION WITH THIS AGREEMENT, BORROWER HAS DELIVERED TO BANK A COMPLETED
CERTIFICATE SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT C SIGNED BY
BORROWER, ENTITLED “PERFECTION CERTIFICATE”.  BORROWER REPRESENTS AND WARRANTS
TO BANK THAT (A) BORROWER’S EXACT LEGAL NAME IS THAT INDICATED ON THE PERFECTION
CERTIFICATE AND ON THE SIGNATURE PAGE HEREOF; (B) BORROWER IS AN ORGANIZATION OF
THE TYPE AND IS ORGANIZED IN THE JURISDICTION SET FORTH IN THE PERFECTION
CERTIFICATE; (C) THE PERFECTION CERTIFICATE ACCURATELY SETS FORTH BORROWER’S
ORGANIZATIONAL IDENTIFICATION NUMBER OR ACCURATELY STATES THAT BORROWER HAS
NONE; (D) THE PERFECTION CERTIFICATE ACCURATELY SETS FORTH BORROWER’S PLACE OF
BUSINESS, OR, IF MORE THAN ONE, ITS CHIEF EXECUTIVE OFFICE AS WELL AS BORROWER’S
MAILING ADDRESS (IF DIFFERENT THAN ITS CHIEF EXECUTIVE OFFICE); (E) BORROWER
(AND EACH OF ITS PREDECESSORS) HAS NOT, IN THE PAST FIVE (5) YEARS, CHANGED ITS
JURISDICTION OF FORMATION, ORGANIZATIONAL STRUCTURE OR TYPE, OR ANY
ORGANIZATIONAL NUMBER ASSIGNED BY ITS JURISDICTION; AND (F) ALL OTHER
INFORMATION SET FORTH ON THE PERFECTION CERTIFICATE PERTAINING TO BORROWER AND
EACH OF ITS SUBSIDIARIES IS ACCURATE AND COMPLETE.  IF BORROWER IS NOT NOW A
REGISTERED ORGANIZATION BUT LATER BECOMES ONE, BORROWER SHALL PROMPTLY NOTIFY
BANK OF SUCH OCCURRENCE AND PROVIDE BANK WITH BORROWER’S ORGANIZATIONAL
IDENTIFICATION NUMBER.


 

The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s organizational documents, nor
constitute an event of default under any material agreement by which Borrower is
bound.  Borrower is not in default under any agreement to which it is a party or
by which it is bound in which the default could have a material adverse effect
on Borrower’s business.

 


5.2          COLLATERAL.  BORROWER HAS GOOD TITLE TO, HAS RIGHTS IN, AND THE
POWER TO TRANSFER EACH ITEM OF COLLATERAL UPON WHICH IT PURPORTS TO GRANT A LIEN
HEREUNDER, FREE AND CLEAR OF ANY AND ALL LIENS EXCEPT PERMITTED LIENS.  BORROWER
HAS NO DEPOSIT ACCOUNTS OTHER THAN THE DEPOSIT ACCOUNTS WITH BANK.


 


THE COLLATERAL IS NOT IN THE POSSESSION OF ANY THIRD PARTY BAILEE (SUCH AS A
WAREHOUSE) EXCEPT AS OTHERWISE PROVIDED IN THE PERFECTION CERTIFICATE.  NONE OF
THE COMPONENTS OF THE COLLATERAL SHALL BE MAINTAINED AT LOCATIONS

 

6

--------------------------------------------------------------------------------


 


OTHER THAN AS PROVIDED IN THE PERFECTION CERTIFICATE.  IN THE EVENT THAT
BORROWER, AFTER THE DATE HEREOF, INTENDS TO STORE OR OTHERWISE DELIVER ANY
PORTION OF THE COLLATERAL TO A BAILEE, THEN BORROWER WILL FIRST RECEIVE THE
WRITTEN CONSENT OF BANK AND SUCH BAILEE MUST EXECUTE AND DELIVER A BAILEE
AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO BANK IN ITS SOLE DISCRETION.


 


ALL INVENTORY IS IN ALL MATERIAL RESPECTS OF GOOD AND MARKETABLE QUALITY, FREE
FROM MATERIAL DEFECTS.


 


BORROWER IS THE SOLE OWNER OF ITS INTELLECTUAL PROPERTY, EXCEPT FOR
NON-EXCLUSIVE LICENSES GRANTED TO ITS CUSTOMERS IN THE ORDINARY COURSE OF
BUSINESS.  TO THE BEST OF BORROWER’S KNOWLEDGE, EACH PATENT IS VALID AND
ENFORCEABLE AND NO PART OF THE INTELLECTUAL PROPERTY HAS BEEN JUDGED INVALID OR
UNENFORCEABLE, IN WHOLE OR IN PART, AND NO CLAIM HAS BEEN MADE THAT ANY PART OF
THE INTELLECTUAL PROPERTY VIOLATES THE RIGHTS OF ANY THIRD PARTY.


 


BORROWER IS NOT A PARTY TO, NOR IS BOUND BY, ANY LICENSE OR OTHER AGREEMENT WITH
RESPECT TO WHICH BORROWER IS THE LICENSEE THAT PROHIBITS OR OTHERWISE RESTRICTS
BORROWER FROM GRANTING A SECURITY INTEREST IN BORROWER’S INTEREST IN SUCH
LICENSE OR AGREEMENT OR ANY OTHER PROPERTY.  BORROWER SHALL PROVIDE WRITTEN
NOTICE TO BANK WITHIN TEN (10) DAYS OF ENTERING OR BECOMING BOUND BY ANY SUCH
LICENSE OR AGREEMENT WHICH IS REASONABLY LIKELY TO HAVE A MATERIAL IMPACT ON
BORROWER’S BUSINESS OR FINANCIAL CONDITION (OTHER THAN OVER-THE-COUNTER SOFTWARE
THAT IS COMMERCIALLY AVAILABLE TO THE PUBLIC).  BORROWER SHALL TAKE SUCH STEPS
AS BANK REQUESTS TO OBTAIN THE CONSENT OF, OR WAIVER BY, ANY PERSON WHOSE
CONSENT OR WAIVER IS NECESSARY FOR ALL SUCH LICENSES OR CONTRACT RIGHTS TO BE
DEEMED “COLLATERAL” AND FOR BANK TO HAVE A SECURITY INTEREST IN IT THAT MIGHT
OTHERWISE BE RESTRICTED OR PROHIBITED BY LAW OR BY THE TERMS OF ANY SUCH LICENSE
OR AGREEMENT (SUCH CONSENT OR AUTHORIZATION MAY INCLUDE A LICENSOR’S AGREEMENT
TO A CONTINGENT ASSIGNMENT OF THE LICENSE TO BANK IF BANK DETERMINES THAT IS
NECESSARY IN ITS GOOD FAITH JUDGMENT), WHETHER NOW EXISTING OR ENTERED INTO IN
THE FUTURE.


 


5.3          ACCOUNTS RECEIVABLE.


 

(a)           For each Account with respect to which Advances are requested, on
the date each Advance is requested and made, such Account shall meet the Minimum
Eligibility Requirements set forth in Section 13 below.

 

(b)           All statements made and all unpaid balances appearing in all
invoices, instruments and other documents evidencing the Accounts are and shall
be true and correct and all such invoices, instruments and other documents, and
all of Borrower’s Books are genuine and in all respects what they purport to
be.  All sales and other transactions underlying or giving rise to each Account
shall comply in all material respects with all applicable laws and governmental
rules and regulations.  Borrower has no knowledge of any actual or imminent
Insolvency Proceeding of any Account Debtor whose accounts are an Eligible
Account in any Borrowing Base Certificate.  To the best of Borrower’s knowledge,
all signatures and endorsements on all documents, instruments, and agreements
relating to all Accounts are genuine, and all such documents, instruments and
agreements are legally enforceable in accordance with their terms.

 


5.4          LITIGATION.  THERE ARE NO ACTIONS OR PROCEEDINGS PENDING OR, TO THE
KNOWLEDGE OF THE RESPONSIBLE OFFICERS, THREATENED IN WRITING BY OR AGAINST
BORROWER OR ANY OF ITS SUBSIDIARIES INVOLVING MORE THAN $250,000.


 


5.5          NO MATERIAL DEVIATION IN FINANCIAL STATEMENTS.  ALL CONSOLIDATED
FINANCIAL STATEMENTS FOR BORROWER AND ANY OF ITS SUBSIDIARIES DELIVERED TO BANK
FAIRLY PRESENT IN ALL MATERIAL RESPECTS BORROWER’S CONSOLIDATED FINANCIAL
CONDITION AND BORROWER’S CONSOLIDATED RESULTS OF OPERATIONS.  THERE HAS NOT BEEN
ANY MATERIAL DETERIORATION IN BORROWER’S CONSOLIDATED FINANCIAL CONDITION SINCE
THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS SUBMITTED TO BANK.


 


5.6          SOLVENCY.  THE FAIR SALABLE VALUE OF BORROWER’S ASSETS (INCLUDING
GOODWILL MINUS DISPOSITION COSTS) EXCEEDS THE FAIR VALUE OF ITS LIABILITIES;
BORROWER IS NOT LEFT WITH UNREASONABLY SMALL CAPITAL AFTER THE TRANSACTIONS IN
THIS AGREEMENT; AND BORROWER IS ABLE TO PAY ITS DEBTS (INCLUDING TRADE DEBTS) AS
THEY MATURE.


 


5.7          REGULATORY COMPLIANCE.  BORROWER IS NOT AN “INVESTMENT COMPANY” OR
A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY
ACT.  BORROWER IS NOT ENGAGED AS ONE OF ITS IMPORTANT ACTIVITIES IN EXTENDING
CREDIT FOR MARGIN STOCK (UNDER REGULATIONS T AND U OF THE FEDERAL RESERVE BOARD
OF GOVERNORS).  BORROWER HAS COMPLIED IN ALL MATERIAL RESPECTS WITH THE FEDERAL
FAIR LABOR STANDARDS ACT.  BORROWER HAS NOT VIOLATED ANY LAWS, ORDINANCES OR
RULES, THE VIOLATION OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON ITS BUSINESS.  NONE OF BORROWER’S OR ANY OF ITS SUBSIDIARIES’
PROPERTIES OR ASSETS HAS BEEN USED BY BORROWER OR ANY SUBSIDIARY OR, TO THE BEST
OF BORROWER’S KNOWLEDGE, BY PREVIOUS PERSONS, IN DISPOSING,

 

7

--------------------------------------------------------------------------------


 


PRODUCING, STORING, TREATING, OR TRANSPORTING ANY HAZARDOUS SUBSTANCE OTHER THAN
LEGALLY.  BORROWER AND EACH OF ITS SUBSIDIARIES HAVE OBTAINED ALL CONSENTS,
APPROVALS AND AUTHORIZATIONS OF, MADE ALL DECLARATIONS OR FILINGS WITH, AND
GIVEN ALL NOTICES TO, ALL GOVERNMENT AUTHORITIES THAT ARE NECESSARY TO CONTINUE
ITS BUSINESS AS CURRENTLY CONDUCTED.


 


5.8          SUBSIDIARIES; INVESTMENTS.  BORROWER DOES NOT OWN ANY STOCK,
PARTNERSHIP INTEREST OR OTHER EQUITY SECURITIES EXCEPT FOR PERMITTED
INVESTMENTS.


 


5.9          TAX RETURNS AND PAYMENTS; PENSION CONTRIBUTIONS.  BORROWER HAS
TIMELY FILED ALL REQUIRED TAX RETURNS AND REPORTS, AND BORROWER AND ITS
SUBSIDIARIES, IF ANY, HAVE TIMELY PAID ALL FOREIGN, FEDERAL, STATE AND LOCAL
TAXES, ASSESSMENTS, DEPOSITS AND CONTRIBUTIONS OWED BY BORROWER.  BORROWER MAY
DEFER PAYMENT OF ANY CONTESTED TAXES, PROVIDED THAT BORROWER (A) IN GOOD FAITH
CONTESTS ITS OBLIGATION TO PAY THE TAXES BY APPROPRIATE PROCEEDINGS PROMPTLY AND
DILIGENTLY INSTITUTED AND CONDUCTED, (B) NOTIFIES BANK IN WRITING OF THE
COMMENCEMENT OF, AND ANY MATERIAL DEVELOPMENT IN, THE PROCEEDINGS, (C) POSTS
BONDS OR TAKES ANY OTHER STEPS REQUIRED TO PREVENT THE GOVERNMENTAL AUTHORITY
LEVYING SUCH CONTESTED TAXES FROM OBTAINING A LIEN UPON ANY OF THE COLLATERAL
THAT IS OTHER THAN A “PERMITTED LIEN”.  BORROWER IS UNAWARE OF ANY CLAIMS OR
ADJUSTMENTS PROPOSED FOR ANY OF BORROWER’S PRIOR TAX YEARS WHICH COULD RESULT IN
ADDITIONAL TAXES BECOMING DUE AND PAYABLE BY BORROWER.  BORROWER HAS PAID ALL
AMOUNTS NECESSARY TO FUND ALL PRESENT PENSION, PROFIT SHARING AND DEFERRED
COMPENSATION PLANS IN ACCORDANCE WITH THEIR TERMS, AND BORROWER HAS NOT
WITHDRAWN FROM PARTICIPATION IN, AND HAS NOT PERMITTED PARTIAL OR COMPLETE
TERMINATION OF, OR PERMITTED THE OCCURRENCE OF ANY OTHER EVENT WITH RESPECT TO,
ANY SUCH PLAN WHICH COULD REASONABLY BE EXPECTED TO RESULT IN ANY LIABILITY OF
BORROWER, INCLUDING ANY LIABILITY TO THE PENSION BENEFIT GUARANTY CORPORATION OR
ITS SUCCESSORS OR ANY OTHER GOVERNMENTAL AGENCY.


 


5.10        USE OF PROCEEDS.  BORROWER SHALL USE THE PROCEEDS OF THE CREDIT
EXTENSIONS SOLELY AS WORKING CAPITAL AND TO FUND ITS GENERAL BUSINESS
REQUIREMENTS AND NOT FOR PERSONAL, FAMILY, HOUSEHOLD OR AGRICULTURAL PURPOSES.


 


5.11        FULL DISCLOSURE.  NO WRITTEN REPRESENTATION, WARRANTY OR OTHER
STATEMENT OF BORROWER IN ANY CERTIFICATE OR WRITTEN STATEMENT GIVEN TO BANK, AS
OF THE DATE SUCH REPRESENTATIONS, WARRANTIES, OR OTHER STATEMENTS WERE MADE,
TAKEN TOGETHER WITH ALL SUCH WRITTEN CERTIFICATES AND WRITTEN STATEMENTS GIVEN
TO BANK, CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED IN THE CERTIFICATES OR
STATEMENTS NOT MISLEADING (IT BEING RECOGNIZED BY BANK THAT THE PROJECTIONS AND
FORECASTS PROVIDED BY BORROWER IN GOOD FAITH AND BASED UPON REASONABLE
ASSUMPTIONS ARE NOT VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING THE PERIOD OR
PERIODS COVERED BY SUCH PROJECTIONS AND FORECASTS MAY DIFFER FROM THE PROJECTED
OR FORECASTED RESULTS).


 

6              AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 


6.1          GOVERNMENT COMPLIANCE.  MAINTAIN ITS AND ALL ITS SUBSIDIARIES’
LEGAL EXISTENCE AND GOOD STANDING IN THEIR RESPECTIVE JURISDICTIONS OF FORMATION
AND MAINTAIN QUALIFICATION IN EACH JURISDICTION IN WHICH THE FAILURE TO SO
QUALIFY WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
BORROWER’S BUSINESS OR OPERATIONS.  BORROWER SHALL COMPLY, AND HAVE EACH
SUBSIDIARY COMPLY, WITH ALL LAWS, ORDINANCES AND REGULATIONS TO WHICH IT IS
SUBJECT, THE NONCOMPLIANCE WITH WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON
BORROWER’S BUSINESS.


 


6.2          FINANCIAL STATEMENTS, REPORTS, CERTIFICATES.


 

(a)           Borrower shall provide Bank with the following:

 

(i) weekly (monthly, if there are no borrowings under this Agreement or in the
event Borrower maintains or exceeds $12,000,000 in (A) Borrower’s unrestricted
cash on deposit at Bank plus (B) unused availability pursuant to the Revolving
Line under this Agreement, as determined by Bank with reference to the
Availability Amount set forth herein) (twice per month, if there are borrowings
under this Agreement and Borrower maintains between $10,000,000 and $12,000,000
in (A) unrestricted cash on deposit at Bank plus (B) unused availability
pursuant to the Revolving Line under this Agreement, as determined by Bank with
reference to the Availability Amount set forth herein, and upon each request for
a Credit Extension, a Transaction Report;

 

(ii) within fifteen (15) days after the end of each month, (A) monthly accounts
receivable agings, aged by invoice date, (B) monthly accounts payable agings,
aged by invoice date, and outstanding or held check registers, if any,
(C) monthly reconciliations of accounts receivable agings (aged by invoice
date), transaction reports, deferred revenue report and general ledger, and
(D) monthly perpetual inventory reports for Inventory

 

8

--------------------------------------------------------------------------------


 

valued on a first-in, first-out basis at the lower of cost or market (in
accordance with GAAP) or such other inventory reports as are requested by Bank
in its good faith business judgment;

 

(iii) as soon as available, and in any event within thirty (30) days after the
end of each month, monthly unaudited financial statements;

 

(iv) within thirty (30) days after the end of each month a monthly Compliance
Certificate signed by a Responsible Officer, certifying that as of the end of
such month, Borrower was in full compliance with all of the terms and conditions
of this Agreement, and setting forth calculations showing compliance with the
financial covenants set forth in this Agreement and such other information as
Bank shall reasonably request, including, without limitation, a statement that
at the end of such month there were no held checks;

 

(v) within thirty (30) days prior to the end of each fiscal year of Borrower,
(A) annual operating budgets (including income statements, balance sheets and
cash flow statements, by month) for the upcoming fiscal year of Borrower, and
(B) annual financial projections for the following fiscal year (on a quarterly
basis) as approved by Borrower’s board of directors, together with any related
business forecasts used in the preparation of such annual financial projections;
and

 

(v) as soon as available, and in any event within one hundred twenty (120) days
following the end of Borrower’s fiscal year, annual financial statements
certified by, and with an unqualified opinion of, independent certified public
accountants acceptable to Bank.

 

(b)           In the event that Borrower is or becomes subject to the reporting
requirements under the Securities Exchange Act of 1934, as amended, within five
(5) days after filing, all reports on Form 10-K, 10-Q and 8-K filed with the
Securities and Exchange Commission or a link thereto on Borrower’s or another
website on the Internet.

 

(c)           Prompt written notice of (i) any material change in the
composition of the Intellectual Property, (ii) the registration of any
Copyright, including any subsequent ownership right of Borrower in or to any
Copyright, Patent or Trademark not previously disclosed to Bank, or
(iii) Borrower’s knowledge of an event that materially adversely affects the
value of the Intellectual Property.

 


6.3          ACCOUNTS RECEIVABLE.


 

(a)           Schedules and Documents Relating to Accounts.  Borrower shall
deliver to Bank transaction reports and schedules of collections, as provided in
Section 6.2, on Bank’s standard forms; provided, however, that Borrower’s
failure to execute and deliver the same shall not affect or limit Bank’s Lien
and other rights in all of Borrower’s Accounts, nor shall Bank’s failure to
advance or lend against a specific Account affect or limit Bank’s Lien and other
rights therein.  If requested by Bank, Borrower shall furnish Bank with copies
(or, at Bank’s request, originals) of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to such Accounts.  In addition, Borrower shall deliver to Bank,
on its request, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing or securing
any Accounts, in the same form as received, with all necessary indorsements, and
copies of all credit memos.

 

(b)           Disputes.  Borrower shall promptly notify Bank of all disputes or
claims relating to Accounts.  Borrower may forgive (completely or partially),
compromise, or settle any Account for less than payment in full, or agree to do
any of the foregoing so long as (i) Borrower does so in good faith, in a
commercially reasonable manner, in the ordinary course of business, in
arm’s-length transactions, and reports the same to Bank in the regular reports
provided to Bank; (ii) no Default or Event of Default has occurred and is
continuing; and (iii) after taking into account all such discounts, settlements
and forgiveness, the total outstanding Advances will not exceed the Availability
Amount.

 

(c)           Collection of Accounts.  Borrower shall have the right to collect
all Accounts, unless and until a Default or an Event of Default has occurred and
is continuing.  Accounts shall be deposited by Borrower into a lockbox account,
or such other “blocked account” as Bank may specify, pursuant to a blocked
account agreement in such form as Bank may specify in its good faith business
judgment.  Whether or not an Event of Default has occurred and is continuing,
Borrower shall hold all Payments on, and proceeds of, Accounts in trust for
Bank, and Borrower shall immediately deliver all such payments and proceeds to
Bank in their original form, duly endorsed, to be applied to the Obligations
pursuant to the terms of Section 9.4 hereof; provided, however, in the event
(i) Borrower maintains or exceeds $10,000,000 in (A) Borrower’s unrestricted
cash on deposit at Bank plus (B) unused

 

9

--------------------------------------------------------------------------------


 

availability pursuant to the Revolving Line under this Agreement, as determined
by Bank with reference to the Availability Amount set forth herein and (ii) no
Default or Event of Default has occurred and in is continuing, Payments on, and
proceeds of, Accounts shall be applied to the Obligations pursuant to the terms
of Section 9.4 hereof only in the event the outstanding principal amount of the
Obligations then exceeds $6,000,000 (and only to the extent the Obligations then
exceed $6,000,000) and shall otherwise be transferred by Bank to an operating
account of Borrower maintained at Bank.

 

(d)           Returns.  Provided no Event of Default has occurred and is
continuing, if any Account Debtor returns any Inventory to Borrower, Borrower
shall promptly (i) determine the reason for such return, (ii) issue a credit
memorandum to the Account Debtor in the appropriate amount, and (iii) provide a
copy of such credit memorandum to Bank, upon request from Bank.  In the event
any attempted return occurs after the occurrence and during the continuance of
any Event of Default, Borrower shall hold the returned Inventory in trust for
Bank, and immediately notify Bank of the return of the Inventory.

 

(e)           Verification.  Bank may, from time to time, verify directly with
the respective Account Debtors the validity, amount and other matters relating
to the Accounts, either in the name of Borrower or Bank or such other name as
Bank may choose.

 


(F)            NO LIABILITY.  BANK SHALL NOT BE RESPONSIBLE OR LIABLE FOR ANY
SHORTAGE OR DISCREPANCY IN, DAMAGE TO, OR LOSS OR DESTRUCTION OF, ANY GOODS, THE
SALE OR OTHER DISPOSITION OF WHICH GIVES RISE TO AN ACCOUNT, OR FOR ANY ERROR,
ACT, OMISSION, OR DELAY OF ANY KIND OCCURRING IN THE SETTLEMENT, FAILURE TO
SETTLE, COLLECTION OR FAILURE TO COLLECT ANY ACCOUNT, OR FOR SETTLING ANY
ACCOUNT IN GOOD FAITH FOR LESS THAN THE FULL AMOUNT THEREOF, NOR SHALL BANK BE
DEEMED TO BE RESPONSIBLE FOR ANY OF BORROWER’S OBLIGATIONS UNDER ANY CONTRACT OR
AGREEMENT GIVING RISE TO AN ACCOUNT.  NOTHING HEREIN SHALL, HOWEVER, RELIEVE
BANK FROM LIABILITY FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


6.4          REMITTANCE OF PROCEEDS.  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 6.3(C), DELIVER, IN KIND, ALL PROCEEDS ARISING FROM THE DISPOSITION OF
ANY COLLATERAL TO BANK IN THE ORIGINAL FORM IN WHICH RECEIVED BY BORROWER NOT
LATER THAN THE FOLLOWING BUSINESS DAY AFTER RECEIPT BY BORROWER, TO BE APPLIED
TO THE OBLIGATIONS PURSUANT TO THE TERMS OF SECTION 9.4 HEREOF; PROVIDED THAT,
IF NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER SHALL
NOT BE OBLIGATED TO REMIT TO BANK THE PROCEEDS OF THE SALE OF WORN OUT OR
OBSOLETE EQUIPMENT DISPOSED OF BY BORROWER IN GOOD FAITH IN AN ARM’S LENGTH
TRANSACTION FOR AN AGGREGATE PURCHASE PRICE OF $25,000 OR LESS (FOR ALL SUCH
TRANSACTIONS IN ANY FISCAL YEAR).  BORROWER AGREES THAT IT WILL NOT COMMINGLE
PROCEEDS OF COLLATERAL WITH ANY OF BORROWER’S OTHER FUNDS OR PROPERTY, BUT WILL
HOLD SUCH PROCEEDS SEPARATE AND APART FROM SUCH OTHER FUNDS AND PROPERTY AND IN
AN EXPRESS TRUST FOR BANK.  NOTHING IN THIS SECTION LIMITS THE RESTRICTIONS ON
DISPOSITION OF COLLATERAL SET FORTH ELSEWHERE IN THIS AGREEMENT.


 

6.5          Taxes; Pensions.  Make, and cause each of its Subsidiaries, if any,
to make, timely payment of all foreign, federal, state and local taxes or
assessments (other than taxes and assessment which Borrower is contesting
pursuant to the terms of Section 5. 9 hereof, and shall deliver to Bank, on
demand, appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.

 


6.6          ACCESS TO COLLATERAL; BOOKS AND RECORDS.  AT REASONABLE TIMES, ON
ONE (1) BUSINESS DAY’S NOTICE (PROVIDED NO NOTICE IS REQUIRED IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING), BANK, OR ITS AGENTS, SHALL HAVE THE
RIGHT TO INSPECT THE COLLATERAL AND THE RIGHT TO AUDIT AND COPY BORROWER’S
BOOKS.  THE FOREGOING INSPECTIONS AND AUDITS SHALL BE (I) CONDUCTED THREE TIMES
PER YEAR OR AS CONDITIONS WARRANT IN BANK’S DISCRETION, AND (II) AT BORROWER’S
EXPENSE, AND THE CHARGE THEREFOR SHALL BE $750 PER PERSON PER DAY (OR SUCH
HIGHER AMOUNT AS SHALL REPRESENT BANK’S THEN-CURRENT STANDARD CHARGE FOR THE
SAME), PLUS REASONABLE OUT-OF-POCKET EXPENSES.  IN THE EVENT BORROWER AND BANK
SCHEDULE AN AUDIT MORE THAN TEN (10) DAYS IN ADVANCE, AND BORROWER CANCELS OR
SEEKS TO RESCHEDULES THE AUDIT WITH LESS THAN TEN (10) DAYS WRITTEN NOTICE TO
BANK, THEN (WITHOUT LIMITING ANY OF BANK’S RIGHTS OR REMEDIES), BORROWER SHALL
PAY BANK A FEE OF $1,000 PLUS ANY OUT-OF-POCKET EXPENSES INCURRED BY BANK TO
COMPENSATE BANK FOR THE ANTICIPATED COSTS AND EXPENSES OF THE CANCELLATION OR
RESCHEDULING.


 


6.7          INSURANCE.  KEEP ITS BUSINESS AND THE COLLATERAL INSURED FOR RISKS
AND IN AMOUNTS STANDARD FOR COMPANIES IN BORROWER’S INDUSTRY AND LOCATION AND AS
BANK MAY REASONABLY REQUEST.  INSURANCE POLICIES SHALL BE IN A FORM, WITH
COMPANIES, AND IN AMOUNTS THAT ARE SATISFACTORY TO BANK.  ALL PROPERTY POLICIES
SHALL HAVE A LENDER’S LOSS PAYABLE ENDORSEMENT SHOWING BANK AS THE SOLE LENDER
LOSS PAYEE AND WAIVE SUBROGATION AGAINST BANK, AND ALL LIABILITY POLICIES SHALL
SHOW, OR HAVE ENDORSEMENTS SHOWING, BANK AS AN ADDITIONAL INSURED.  ALL POLICIES
(OR THE LOSS

 

10

--------------------------------------------------------------------------------


 


PAYABLE AND ADDITIONAL INSURED ENDORSEMENTS) SHALL PROVIDE THAT THE INSURER MUST
GIVE BANK AT LEAST THIRTY (30) DAYS NOTICE BEFORE CANCELING, AMENDING, OR
DECLINING TO RENEW ITS POLICY.  AT BANK’S REQUEST, BORROWER SHALL DELIVER
CERTIFIED COPIES OF POLICIES AND EVIDENCE OF ALL PREMIUM PAYMENTS.  PROCEEDS
PAYABLE UNDER ANY POLICY SHALL, AT BANK’S OPTION, BE PAYABLE TO BANK ON ACCOUNT
OF THE OBLIGATIONS.  NOTWITHSTANDING THE FOREGOING, (A) SO LONG AS NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER SHALL HAVE THE OPTION OF
APPLYING THE PROCEEDS OF ANY CASUALTY POLICY UP TO $50,000, IN THE AGGREGATE,
TOWARD THE REPLACEMENT OR REPAIR OF DESTROYED OR DAMAGED PROPERTY; PROVIDED THAT
ANY SUCH REPLACED OR REPAIRED PROPERTY (I) SHALL BE OF EQUAL OR LIKE VALUE AS
THE REPLACED OR REPAIRED COLLATERAL AND (II) SHALL BE DEEMED COLLATERAL IN WHICH
BANK HAS BEEN GRANTED A FIRST PRIORITY SECURITY INTEREST, AND (B) AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ALL PROCEEDS
PAYABLE UNDER SUCH CASUALTY POLICY SHALL, AT THE OPTION OF BANK, BE PAYABLE TO
BANK ON ACCOUNT OF THE OBLIGATIONS.  IF BORROWER FAILS TO OBTAIN INSURANCE AS
REQUIRED UNDER THIS SECTION 6.7 OR TO PAY ANY AMOUNT OR FURNISH ANY REQUIRED
PROOF OF PAYMENT TO THIRD PERSONS AND BANK, BANK MAY MAKE ALL OR PART OF SUCH
PAYMENT OR OBTAIN SUCH INSURANCE POLICIES REQUIRED IN THIS SECTION 6.7, AND TAKE
ANY ACTION UNDER THE POLICIES BANK DEEMS PRUDENT.


 


6.8          OPERATING ACCOUNTS.


 

(A)           MAINTAIN ITS AND ITS SUBSIDIARIES’, IF ANY, PRIMARY DEPOSITORY,
OPERATING ACCOUNTS AND SECURITIES ACCOUNTS WITH BANK AND BANK’S AFFILIATES WITH
ALL EXCESS FUNDS MAINTAINED AT OR INVESTED THROUGH BANK OR AN AFFILIATE OF BANK.

 

(B)           PROVIDE BANK FIVE (5) DAYS PRIOR WRITTEN NOTICE BEFORE
ESTABLISHING ANY COLLATERAL ACCOUNT AT OR WITH ANY BANK OR FINANCIAL INSTITUTION
OTHER THAN BANK OR ITS AFFILIATES.  IN ADDITION, FOR EACH COLLATERAL ACCOUNT
THAT BORROWER AT ANY TIME MAINTAINS, BORROWER SHALL CAUSE THE APPLICABLE BANK OR
FINANCIAL INSTITUTION (OTHER THAN BANK) AT OR WITH WHICH ANY COLLATERAL ACCOUNT
IS MAINTAINED TO EXECUTE AND DELIVER A CONTROL AGREEMENT OR OTHER APPROPRIATE
INSTRUMENT WITH RESPECT TO SUCH COLLATERAL ACCOUNT TO PERFECT BANK’S LIEN IN
SUCH COLLATERAL ACCOUNT IN ACCORDANCE WITH THE TERMS HEREUNDER.  THE PROVISIONS
OF THE PREVIOUS SENTENCE SHALL NOT APPLY TO DEPOSIT ACCOUNTS EXCLUSIVELY USED
FOR PAYROLL, PAYROLL TAXES AND OTHER EMPLOYEE WAGE AND BENEFIT PAYMENTS TO OR
FOR THE BENEFIT OF BORROWER’S EMPLOYEES AND IDENTIFIED TO BANK BY BORROWER AS
SUCH.

 


6.9          FINANCIAL COVENANTS.


 

Borrower shall maintain at all times, to be tested as of the last day of each
month, unless otherwise noted, on a consolidated basis with respect to Borrower
and its Subsidiaries:

 

(a)           Liquidity.  Borrower’s (A) unrestricted cash on deposit at Bank
plus (B) unused availability pursuant to the Revolving Line under this
Agreement, as determined by Bank with reference to the Availability Amount set
forth herein, of at least $3,000,000.

 

(b)           Tangible Net Worth.  A Tangible Net Worth of at least (i) from the
Effective Date through March 29, 2008, $17,500,000, and (ii) from May 3, 2008
and as of the end of each fiscal month of Borrower thereafter, $16,500,000.  The
Tangible Net Worth requirements set forth herein shall increase by 50% of
quarterly Net Income and 50% of issuances of equity after the Effective Date.

 


6.10        PROTECTION AND REGISTRATION OF INTELLECTUAL PROPERTY RIGHTS. 
BORROWER SHALL:  (A) PROTECT, DEFEND AND MAINTAIN THE VALIDITY AND
ENFORCEABILITY OF ITS INTELLECTUAL PROPERTY; (B) PROMPTLY ADVISE BANK IN WRITING
OF MATERIAL INFRINGEMENTS OF ITS INTELLECTUAL PROPERTY; AND (C) NOT ALLOW ANY
INTELLECTUAL PROPERTY MATERIAL TO BORROWER’S BUSINESS TO BE ABANDONED, FORFEITED
OR DEDICATED TO THE PUBLIC WITHOUT BANK’S WRITTEN CONSENT.  IF BORROWER DECIDES
TO REGISTER ANY COPYRIGHTS OR MASK WORKS IN THE UNITED STATES COPYRIGHT OFFICE
AND/OR CANADIAN INTELLECTUAL PROPERTY OFFICE, BORROWER SHALL: (X) PROVIDE BANK
WITH AT LEAST FIFTEEN (15) DAYS PRIOR WRITTEN NOTICE OF ITS INTENT TO REGISTER
SUCH COPYRIGHTS OR MASK WORKS TOGETHER WITH A COPY OF THE APPLICATION IT INTENDS
TO FILE WITH THE UNITED STATES COPYRIGHT OFFICE AND/OR CANADIAN INTELLECTUAL
PROPERTY OFFICE (EXCLUDING EXHIBITS THERETO); (Y) EXECUTE AN INTELLECTUAL
PROPERTY SECURITY AGREEMENT OR SUCH OTHER DOCUMENTS AS BANK MAY REASONABLY
REQUEST TO MAINTAIN THE PERFECTION AND PRIORITY OF BANK’S SECURITY INTEREST IN
THE COPYRIGHTS OR MASK WORKS INTENDED TO BE REGISTERED WITH THE UNITED STATES
COPYRIGHT OFFICE AND/OR CANADIAN INTELLECTUAL PROPERTY OFFICE; AND (Z) RECORD
SUCH INTELLECTUAL PROPERTY SECURITY AGREEMENT WITH THE UNITED STATES COPYRIGHT
OFFICE AND/OR CANADIAN INTELLECTUAL PROPERTY OFFICE CONTEMPORANEOUSLY WITH
FILING THE COPYRIGHT OR MASK WORK APPLICATION(S) WITH THE UNITED STATES
COPYRIGHT OFFICE AND/OR CANADIAN INTELLECTUAL PROPERTY OFFICE. BORROWER SHALL
PROMPTLY PROVIDE TO BANK A COPY OF THE APPLICATION(S) FILED WITH THE UNITED
STATES COPYRIGHT OFFICE AND/OR CANADIAN INTELLECTUAL PROPERTY OFFICE TOGETHER
WITH EVIDENCE OF THE RECORDING OF THE INTELLECTUAL PROPERTY SECURITY AGREEMENT
NECESSARY FOR BANK TO

 

11

--------------------------------------------------------------------------------


 


MAINTAIN THE PERFECTION AND PRIORITY OF ITS SECURITY INTEREST IN SUCH COPYRIGHTS
OR MASK WORKS.  BORROWER SHALL PROVIDE WRITTEN NOTICE TO BANK OF ANY APPLICATION
FILED BY BORROWER IN THE UNITED STATES PATENT AND TRADEMARK OFFICE AND/OR
CANADIAN INTELLECTUAL PROPERTY OFFICE FOR A PATENT OR TO REGISTER A TRADEMARK OR
SERVICE MARK WITHIN 30 DAYS AFTER ANY SUCH FILING.


 


6.11        LITIGATION COOPERATION.  FROM THE DATE HEREOF AND CONTINUING THROUGH
THE TERMINATION OF THIS AGREEMENT, MAKE AVAILABLE TO BANK, WITHOUT EXPENSE TO
BANK, BORROWER AND ITS OFFICERS, EMPLOYEES AND AGENTS AND BORROWER’S BOOKS AND
RECORDS, TO THE EXTENT THAT BANK MAY DEEM THEM REASONABLY NECESSARY TO PROSECUTE
OR DEFEND ANY THIRD-PARTY SUIT OR PROCEEDING INSTITUTED BY OR AGAINST BANK WITH
RESPECT TO ANY COLLATERAL OR RELATING TO BORROWER.


 


6.12        FURTHER ASSURANCES.  BORROWER SHALL EXECUTE ANY FURTHER INSTRUMENTS
AND TAKE FURTHER ACTION AS BANK REASONABLY REQUESTS TO PERFECT OR CONTINUE
BANK’S LIEN IN THE COLLATERAL OR TO EFFECT THE PURPOSES OF THIS AGREEMENT.


 

7              NEGATIVE COVENANTS

 

Borrower shall not do any of the following without Bank’s prior written consent:

 


7.1          DISPOSITIONS.  CONVEY, SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE
OF (COLLECTIVELY, “TRANSFER”), OR PERMIT ANY OF ITS SUBSIDIARIES TO TRANSFER,
ALL OR ANY PART OF ITS BUSINESS OR PROPERTY, EXCEPT FOR TRANSFERS OF (A) OF
INVENTORY IN THE ORDINARY COURSE OF BUSINESS; (B) OF WORN OUT OR OBSOLETE
EQUIPMENT; AND (C) IN CONNECTION WITH PERMITTED LIENS AND PERMITTED INVESTMENTS.


 


7.2          CHANGES IN BUSINESS, MANAGEMENT, OWNERSHIP, CONTROL, OR BUSINESS
LOCATIONS.  (A) ENGAGE IN OR PERMIT ANY OF ITS SUBSIDIARIES, IF ANY, TO ENGAGE
IN ANY BUSINESS OTHER THAN THE BUSINESSES CURRENTLY ENGAGED IN BY BORROWER AND
SUCH SUBSIDIARY, AS APPLICABLE, OR REASONABLY RELATED THERETO; (B) LIQUIDATE OR
DISSOLVE; OR (C) (I) HAVE A CHANGE IN MANAGEMENT OR PERMIT OR SUFFER ANY CHANGE
IN CONTROL.  BORROWER SHALL NOT, WITHOUT AT LEAST THIRTY (30) DAYS PRIOR WRITTEN
NOTICE TO BANK: (1) ADD ANY NEW OFFICES OR BUSINESS LOCATIONS, INCLUDING
WAREHOUSES (UNLESS SUCH NEW OFFICES OR BUSINESS LOCATIONS CONTAIN LESS THAN
$10,000 IN BORROWER’S ASSETS OR PROPERTY), (2) CHANGE ITS JURISDICTION OF
ORGANIZATION, (3) CHANGE ITS ORGANIZATIONAL STRUCTURE OR TYPE, (4) CHANGE ITS
LEGAL NAME, OR (5) CHANGE ANY ORGANIZATIONAL NUMBER (IF ANY) ASSIGNED BY ITS
JURISDICTION OF ORGANIZATION.


 


7.3          MERGERS OR ACQUISITIONS.  MERGE OR CONSOLIDATE, OR PERMIT ANY OF
ITS SUBSIDIARIES TO MERGE OR CONSOLIDATE, WITH ANY OTHER PERSON, OR ACQUIRE, OR
PERMIT ANY OF ITS SUBSIDIARIES TO ACQUIRE, ALL OR SUBSTANTIALLY ALL OF THE
CAPITAL STOCK OR PROPERTY OF ANOTHER PERSON.  A SUBSIDIARY MAY MERGE OR
CONSOLIDATE INTO ANOTHER SUBSIDIARY OR INTO BORROWER.


 


7.4          INDEBTEDNESS.  CREATE, INCUR, ASSUME, OR BE LIABLE FOR ANY
INDEBTEDNESS, OR PERMIT ANY SUBSIDIARY TO DO SO, OTHER THAN PERMITTED
INDEBTEDNESS.


 


7.5          ENCUMBRANCE.  CREATE, INCUR, OR ALLOW ANY LIEN ON ANY OF ITS
PROPERTY, OR ASSIGN OR CONVEY ANY RIGHT TO RECEIVE INCOME, INCLUDING THE SALE OF
ANY ACCOUNTS, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO, EXCEPT FOR PERMITTED
LIENS, PERMIT ANY COLLATERAL NOT TO BE SUBJECT TO THE FIRST PRIORITY SECURITY
INTEREST GRANTED HEREIN, OR ENTER INTO ANY AGREEMENT, DOCUMENT, INSTRUMENT OR
OTHER ARRANGEMENT (EXCEPT WITH OR IN FAVOR OF BANK) WITH ANY PERSON WHICH
DIRECTLY OR INDIRECTLY PROHIBITS OR HAS THE EFFECT OF PROHIBITING BORROWER OR
ANY SUBSIDIARY FROM ASSIGNING, MORTGAGING, PLEDGING, GRANTING A SECURITY
INTEREST IN OR UPON, OR ENCUMBERING ANY OF BORROWER’S OR ANY SUBSIDIARY’S
INTELLECTUAL PROPERTY, EXCEPT AS IS OTHERWISE PERMITTED IN SECTION 7.1 HEREOF
AND THE DEFINITION OF “PERMITTED LIEN” HEREIN.


 


7.6          MAINTENANCE OF COLLATERAL ACCOUNTS.  MAINTAIN ANY COLLATERAL
ACCOUNT EXCEPT PURSUANT TO THE TERMS OF SECTION 6.8(B) HEREOF.


 


7.7          INVESTMENTS; DISTRIBUTIONS.  (A) DIRECTLY OR INDIRECTLY MAKE ANY
INVESTMENT OTHER THAN PERMITTED INVESTMENTS, OR PERMIT ANY OF ITS SUBSIDIARIES
TO DO SO; OR (B) PAY ANY DIVIDENDS OR MAKE ANY DISTRIBUTION OR PAYMENT OR
REDEEM, RETIRE OR PURCHASE ANY CAPITAL STOCK PROVIDED THAT (I) BORROWER MAY
CONVERT ANY OF ITS CONVERTIBLE SECURITIES INTO OTHER SECURITIES PURSUANT TO THE
TERMS OF SUCH CONVERTIBLE SECURITIES OR OTHERWISE IN EXCHANGE THEREOF,
(II) BORROWER MAY PAY DIVIDENDS SOLELY IN COMMON STOCK; AND (III) BORROWER MAY
REPURCHASE THE STOCK OF FORMER EMPLOYEES OR CONSULTANTS PURSUANT TO STOCK
REPURCHASE AGREEMENTS SO LONG AS AN EVENT OF DEFAULT DOES NOT EXIST AT

 

12

--------------------------------------------------------------------------------


 


THE TIME OF SUCH REPURCHASE AND WOULD NOT EXIST AFTER GIVING EFFECT TO SUCH
REPURCHASE, PROVIDED SUCH REPURCHASE DOES NOT EXCEED IN THE AGGREGATE OF $50,000
PER FISCAL YEAR.


 


7.8          TRANSACTIONS WITH AFFILIATES.  DIRECTLY OR INDIRECTLY ENTER INTO OR
PERMIT TO EXIST ANY MATERIAL TRANSACTION WITH ANY AFFILIATE OF BORROWER, EXCEPT
FOR TRANSACTIONS THAT ARE IN THE ORDINARY COURSE OF BORROWER’S BUSINESS, UPON
FAIR AND REASONABLE TERMS THAT ARE NO LESS FAVORABLE TO BORROWER THAN WOULD BE
OBTAINED IN AN ARM’S LENGTH TRANSACTION WITH A NON-AFFILIATED PERSON.


 


7.9          SUBORDINATED DEBT.  (A) MAKE OR PERMIT ANY PAYMENT ON ANY
SUBORDINATED DEBT, EXCEPT UNDER THE TERMS OF THE SUBORDINATION, INTERCREDITOR,
OR OTHER SIMILAR AGREEMENT TO WHICH SUCH SUBORDINATED DEBT IS SUBJECT, OR
(B) AMEND ANY PROVISION IN ANY DOCUMENT RELATING TO THE SUBORDINATED DEBT WHICH
WOULD INCREASE THE AMOUNT THEREOF OR ADVERSELY AFFECT THE SUBORDINATION THEREOF
TO OBLIGATIONS OWED TO BANK.


 


7.10        COMPLIANCE.  BECOME AN “INVESTMENT COMPANY” OR A COMPANY CONTROLLED
BY AN “INVESTMENT COMPANY”, UNDER THE INVESTMENT COMPANY ACT OF 1940 OR
UNDERTAKE AS ONE OF ITS IMPORTANT ACTIVITIES EXTENDING CREDIT TO PURCHASE OR
CARRY MARGIN STOCK (AS DEFINED IN REGULATION U OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM), OR USE THE PROCEEDS OF ANY CREDIT EXTENSION FOR THAT
PURPOSE; FAIL TO MEET THE MINIMUM FUNDING REQUIREMENTS OF ERISA, PERMIT A
REPORTABLE EVENT OR PROHIBITED TRANSACTION, AS DEFINED IN ERISA, TO OCCUR; FAIL
TO COMPLY WITH THE FEDERAL FAIR LABOR STANDARDS ACT OR VIOLATE ANY OTHER LAW OR
REGULATION, IF THE VIOLATION COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON BORROWER’S BUSINESS, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO
SO; WITHDRAW OR PERMIT ANY SUBSIDIARY TO WITHDRAW FROM PARTICIPATION IN, PERMIT
PARTIAL OR COMPLETE TERMINATION OF, OR PERMIT THE OCCURRENCE OF ANY OTHER EVENT
WITH RESPECT TO, ANY PRESENT PENSION, PROFIT SHARING AND DEFERRED COMPENSATION
PLAN WHICH COULD REASONABLY BE EXPECTED TO RESULT IN ANY LIABILITY OF BORROWER,
INCLUDING ANY LIABILITY TO THE PENSION BENEFIT GUARANTY CORPORATION OR ITS
SUCCESSORS OR ANY OTHER GOVERNMENTAL AGENCY.


 

8              EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 


8.1          PAYMENT DEFAULT.  BORROWER FAILS TO (A) MAKE ANY PAYMENT OF
PRINCIPAL OR INTEREST ON ANY CREDIT EXTENSION ON ITS DUE DATE, OR (B) PAY ANY
OTHER OBLIGATIONS WITHIN THREE (3) BUSINESS DAYS AFTER SUCH OBLIGATIONS ARE DUE
AND PAYABLE.  DURING THE CURE PERIOD, THE FAILURE TO CURE THE PAYMENT DEFAULT IS
NOT AN EVENT OF DEFAULT (BUT NO CREDIT EXTENSION WILL BE MADE DURING THE CURE
PERIOD);


 


8.2          COVENANT DEFAULT.


 

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.8,
or 6.9 or violates any covenant in Section 7; or

 


(B) BORROWER FAILS OR NEGLECTS TO PERFORM, KEEP, OR OBSERVE ANY OTHER TERM,
PROVISION, CONDITION, COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT, ANY
LOAN DOCUMENTS, AND AS TO ANY DEFAULT (OTHER THAN THOSE SPECIFIED IN THIS
SECTION 8) UNDER SUCH OTHER TERM, PROVISION, CONDITION, COVENANT OR AGREEMENT
THAT CAN BE CURED, HAS FAILED TO CURE THE DEFAULT WITHIN TEN (10) DAYS AFTER THE
OCCURRENCE THEREOF; PROVIDED, HOWEVER, THAT IF THE DEFAULT CANNOT BY ITS NATURE
BE CURED WITHIN THE TEN (10) DAY PERIOD OR CANNOT AFTER DILIGENT ATTEMPTS BY
BORROWER BE CURED WITHIN SUCH TEN (10) DAY PERIOD, AND SUCH DEFAULT IS LIKELY TO
BE CURED WITHIN A REASONABLE TIME, THEN BORROWER SHALL HAVE AN ADDITIONAL PERIOD
(WHICH SHALL NOT IN ANY CASE EXCEED THIRTY (30) DAYS) TO ATTEMPT TO CURE SUCH
DEFAULT, AND WITHIN SUCH REASONABLE TIME PERIOD THE FAILURE TO CURE THE DEFAULT
SHALL NOT BE DEEMED AN EVENT OF DEFAULT (BUT NO CREDIT EXTENSIONS SHALL BE MADE
DURING SUCH CURE PERIOD).  GRACE PERIODS PROVIDED UNDER THIS SECTION SHALL NOT
APPLY, AMONG OTHER THINGS, TO FINANCIAL COVENANTS OR ANY OTHER COVENANTS SET
FORTH IN SUBSECTION (A) ABOVE;


 


8.3          MATERIAL ADVERSE CHANGE.  A MATERIAL ADVERSE CHANGE OCCURS;


 


8.4          ATTACHMENT.  (A) ANY MATERIAL PORTION OF BORROWER’S ASSETS IS
ATTACHED, SEIZED, LEVIED ON, OR COMES INTO POSSESSION OF A TRUSTEE OR RECEIVER
AND THE ATTACHMENT, SEIZURE OR LEVY IS NOT REMOVED IN TEN (10) DAYS; (B) THE
SERVICE OF PROCESS UPON BANK (OR BANK’S AFFILIATE) SEEKING TO ATTACH, BY TRUSTEE
OR SIMILAR PROCESS, ANY FUNDS OF BORROWER, OR OF ANY ENTITY UNDER CONTROL OF
BORROWER (INCLUDING A SUBSIDIARY) ON DEPOSIT WITH BANK; (C) BORROWER IS
ENJOINED, RESTRAINED, OR PREVENTED BY COURT ORDER FROM CONDUCTING A MATERIAL
PART OF ITS BUSINESS; (D) A JUDGMENT OR OTHER CLAIM IN EXCESS OF $200,000
BECOMES A LIEN ON ANY OF BORROWER’S ASSETS; OR (E) A NOTICE OF LIEN, LEVY, OR

 

13

--------------------------------------------------------------------------------


 


ASSESSMENT IS FILED AGAINST ANY OF BORROWER’S ASSETS BY ANY GOVERNMENT AGENCY
AND NOT PAID WITHIN TEN (10) DAYS AFTER BORROWER RECEIVES NOTICE.  THESE ARE NOT
EVENTS OF DEFAULT IF STAYED OR IF A BOND IS POSTED PENDING CONTEST BY BORROWER
(BUT NO CREDIT EXTENSIONS SHALL BE MADE DURING THE CURE PERIOD);


 


8.5          INSOLVENCY.  BORROWER IS UNABLE TO PAY ITS DEBTS (INCLUDING TRADE
DEBTS) AS THEY BECOME DUE OR OTHERWISE BECOMES INSOLVENT; (B) BORROWER BEGINS AN
INSOLVENCY PROCEEDING; OR (C) AN INSOLVENCY PROCEEDING IS BEGUN AGAINST BORROWER
AND NOT DISMISSED OR STAYED WITHIN THIRTY (30) DAYS (BUT NO CREDIT EXTENSIONS
SHALL BE MADE WHILE OF ANY OF THE CONDITIONS DESCRIBED IN CLAUSE (A) EXIST
AND/OR UNTIL ANY INSOLVENCY PROCEEDING IS DISMISSED);


 


8.6          OTHER AGREEMENTS.  THERE IS A DEFAULT IN ANY AGREEMENT TO WHICH
BORROWER OR ANY GUARANTOR IS A PARTY WITH A THIRD PARTY OR PARTIES RESULTING IN
A RIGHT BY SUCH THIRD PARTY OR PARTIES, WHETHER OR NOT EXERCISED, TO ACCELERATE
THE MATURITY OF ANY INDEBTEDNESS IN AN AMOUNT IN EXCESS OF $200,000 OR THAT
COULD HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S OR ANY GUARANTOR’S BUSINESS;


 


8.7          JUDGMENTS.  A JUDGMENT OR JUDGMENTS FOR THE PAYMENT OF MONEY IN AN
AMOUNT, INDIVIDUALLY OR IN THE AGGREGATE, OF AT LEAST $200,000 (NOT COVERED BY
INDEPENDENT THIRD-PARTY INSURANCE) SHALL BE RENDERED AGAINST BORROWER AND SHALL
REMAIN UNSATISFIED AND UNSTAYED FOR A PERIOD OF TEN (10) DAYS AFTER THE ENTRY
THEREOF (PROVIDED THAT NO CREDIT EXTENSIONS WILL BE MADE PRIOR TO THE
SATISFACTION OR STAY OF SUCH JUDGMENT);


 


8.8          MISREPRESENTATIONS.  BORROWER OR ANY PERSON ACTING FOR BORROWER
MAKES ANY REPRESENTATION, WARRANTY, OR OTHER STATEMENT NOW OR LATER IN THIS
AGREEMENT, ANY LOAN DOCUMENT OR IN ANY WRITING DELIVERED TO BANK OR TO INDUCE
BANK TO ENTER THIS AGREEMENT OR ANY LOAN DOCUMENT, AND SUCH REPRESENTATION,
WARRANTY, OR OTHER STATEMENT IS INCORRECT IN ANY MATERIAL RESPECT WHEN MADE;


 


8.9          SUBORDINATED DEBT.  A DEFAULT OR BREACH OCCURS UNDER ANY AGREEMENT
BETWEEN BORROWER AND ANY CREDITOR OF BORROWER THAT SIGNED A SUBORDINATION,
INTERCREDITOR, OR OTHER SIMILAR AGREEMENT WITH BANK, OR ANY CREDITOR THAT HAS
SIGNED SUCH AN AGREEMENT WITH BANK BREACHES ANY TERMS OF SUCH AGREEMENT; OR


 

9              BANK’S RIGHTS AND REMEDIES

 


9.1          RIGHTS AND REMEDIES.  WHILE AN EVENT OF DEFAULT OCCURS AND
CONTINUES BANK MAY, WITHOUT NOTICE OR DEMAND, DO ANY OR ALL OF THE FOLLOWING:


 

(A)           DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND PAYABLE (BUT IF AN
EVENT OF DEFAULT DESCRIBED IN SECTION 8.5 OCCURS ALL OBLIGATIONS ARE IMMEDIATELY
DUE AND PAYABLE WITHOUT ANY ACTION BY BANK);

 

(B)           STOP ADVANCING MONEY OR EXTENDING CREDIT FOR BORROWER’S BENEFIT
UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT BETWEEN BORROWER AND BANK;

 

(C)           DEMAND THAT BORROWER (I) DEPOSITS CASH WITH BANK IN AN AMOUNT
EQUAL TO THE AGGREGATE AMOUNT OF ANY LETTERS OF CREDIT REMAINING UNDRAWN, AS
COLLATERAL SECURITY FOR THE REPAYMENT OF ANY FUTURE DRAWINGS UNDER SUCH LETTERS
OF CREDIT, AND BORROWER SHALL FORTHWITH DEPOSIT AND PAY SUCH AMOUNTS, AND
(II) PAY IN ADVANCE ALL LETTER OF CREDIT FEES SCHEDULED TO BE PAID OR PAYABLE
OVER THE REMAINING TERM OF ANY LETTERS OF CREDIT;

 

(D)           TERMINATE ANY FX CONTRACTS;

 

(E)           SETTLE OR ADJUST DISPUTES AND CLAIMS DIRECTLY WITH ACCOUNT DEBTORS
FOR AMOUNTS ON TERMS AND IN ANY ORDER THAT BANK CONSIDERS ADVISABLE, NOTIFY ANY
PERSON OWING BORROWER MONEY OF BANK’S SECURITY INTEREST IN SUCH FUNDS, AND
VERIFY THE AMOUNT OF SUCH ACCOUNT;

 

(F)            MAKE ANY PAYMENTS AND DO ANY ACTS IT CONSIDERS NECESSARY OR
REASONABLE TO PROTECT THE COLLATERAL AND/OR ITS SECURITY INTEREST IN THE
COLLATERAL.  BORROWER SHALL ASSEMBLE THE COLLATERAL IF BANK REQUESTS AND MAKE IT
AVAILABLE AS BANK DESIGNATES.  BANK MAY ENTER PREMISES WHERE THE COLLATERAL IS
LOCATED, TAKE AND MAINTAIN POSSESSION OF ANY PART OF THE COLLATERAL, AND PAY,
PURCHASE, CONTEST, OR COMPROMISE ANY LIEN WHICH APPEARS TO BE PRIOR OR SUPERIOR
TO ITS SECURITY INTEREST AND PAY ALL EXPENSES INCURRED. BORROWER GRANTS BANK A
LICENSE TO ENTER AND OCCUPY ANY OF ITS PREMISES, WITHOUT CHARGE, TO EXERCISE ANY
OF BANK’S RIGHTS OR REMEDIES;

 

14

--------------------------------------------------------------------------------


 

(G)           APPLY TO THE OBLIGATIONS ANY (I) BALANCES AND DEPOSITS OF BORROWER
IT HOLDS, OR (II) ANY AMOUNT HELD BY BANK OWING TO OR FOR THE CREDIT OR THE
ACCOUNT OF BORROWER;

 

(H)           SHIP, RECLAIM, RECOVER, STORE, FINISH, MAINTAIN, REPAIR, PREPARE
FOR SALE, ADVERTISE FOR SALE, AND SELL THE COLLATERAL.  BANK IS HEREBY GRANTED A
NON-EXCLUSIVE, ROYALTY-FREE LICENSE OR OTHER RIGHT TO USE, WITHOUT CHARGE,
BORROWER’S LABELS, PATENTS, COPYRIGHTS, MASK WORKS, RIGHTS OF USE OF ANY NAME,
TRADE SECRETS, TRADE NAMES, TRADEMARKS, SERVICE MARKS, AND ADVERTISING MATTER,
OR ANY SIMILAR PROPERTY AS IT PERTAINS TO THE COLLATERAL, IN COMPLETING
PRODUCTION OF, ADVERTISING FOR SALE, AND SELLING ANY COLLATERAL AND, IN
CONNECTION WITH BANK’S EXERCISE OF ITS RIGHTS UNDER THIS SECTION, BORROWER’S
RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE AGREEMENTS INURE TO BANK’S BENEFIT;

 

(I)            PLACE A “HOLD” ON ANY ACCOUNT MAINTAINED WITH BANK AND/OR DELIVER
A NOTICE OF EXCLUSIVE CONTROL, ANY ENTITLEMENT ORDER, OR OTHER DIRECTIONS OR
INSTRUCTIONS PURSUANT TO ANY CONTROL AGREEMENT OR SIMILAR AGREEMENTS PROVIDING
CONTROL OF ANY COLLATERAL;

 

(J)            DEMAND AND RECEIVE POSSESSION OF BORROWER’S BOOKS; AND

 

(K)           EXERCISE ALL RIGHTS AND REMEDIES AVAILABLE TO BANK UNDER THE LOAN
DOCUMENTS OR AT LAW OR EQUITY, INCLUDING ALL REMEDIES PROVIDED UNDER THE CODE
(INCLUDING DISPOSAL OF THE COLLATERAL PURSUANT TO THE TERMS THEREOF).

 


9.2          POWER OF ATTORNEY.  BORROWER HEREBY IRREVOCABLY APPOINTS BANK AS
ITS LAWFUL ATTORNEY-IN-FACT, EXERCISABLE UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, TO:  (A) ENDORSE BORROWER’S NAME ON ANY
CHECKS OR OTHER FORMS OF PAYMENT OR SECURITY; (B) SIGN BORROWER’S NAME ON ANY
INVOICE OR BILL OF LADING FOR ANY ACCOUNT OR DRAFTS AGAINST ACCOUNT DEBTORS;
(C) SETTLE AND ADJUST DISPUTES AND CLAIMS ABOUT THE ACCOUNTS DIRECTLY WITH
ACCOUNT DEBTORS, FOR AMOUNTS AND ON TERMS BANK DETERMINES REASONABLE; (D) MAKE,
SETTLE, AND ADJUST ALL CLAIMS UNDER BORROWER’S INSURANCE POLICIES; (E) PAY,
CONTEST OR SETTLE ANY LIEN, CHARGE, ENCUMBRANCE, SECURITY INTEREST, AND ADVERSE
CLAIM IN OR TO THE COLLATERAL, OR ANY JUDGMENT BASED THEREON, OR OTHERWISE TAKE
ANY ACTION TO TERMINATE OR DISCHARGE THE SAME; AND (F) TRANSFER THE COLLATERAL
INTO THE NAME OF BANK OR A THIRD PARTY AS THE CODE PERMITS.  BORROWER HEREBY
APPOINTS BANK AS ITS LAWFUL ATTORNEY-IN-FACT TO SIGN BORROWER’S NAME ON ANY
DOCUMENTS NECESSARY TO PERFECT OR CONTINUE THE PERFECTION OF ANY SECURITY
INTEREST REGARDLESS OF WHETHER AN EVENT OF DEFAULT HAS OCCURRED UNTIL ALL
OBLIGATIONS HAVE BEEN SATISFIED IN FULL AND BANK IS UNDER NO FURTHER OBLIGATION
TO MAKE CREDIT EXTENSIONS HEREUNDER.  BANK’S FOREGOING APPOINTMENT AS BORROWER’S
ATTORNEY IN FACT, AND ALL OF BANK’S RIGHTS AND POWERS, COUPLED WITH AN INTEREST,
ARE IRREVOCABLE UNTIL ALL OBLIGATIONS HAVE BEEN FULLY REPAID AND PERFORMED AND
BANK’S OBLIGATION TO PROVIDE CREDIT EXTENSIONS TERMINATES.


 


9.3          PROTECTIVE PAYMENTS.  IF BORROWER FAILS TO OBTAIN THE INSURANCE
CALLED FOR BY SECTION 6.7 OR FAILS TO PAY ANY PREMIUM THEREON OR FAILS TO PAY
ANY OTHER AMOUNT WHICH BORROWER IS OBLIGATED TO PAY UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, BANK MAY OBTAIN SUCH INSURANCE OR MAKE SUCH PAYMENT, AND
ALL AMOUNTS SO PAID BY BANK ARE BANK EXPENSES AND IMMEDIATELY DUE AND PAYABLE,
BEARING INTEREST AT THE THEN HIGHEST APPLICABLE RATE, AND SECURED BY THE
COLLATERAL.  BANK WILL MAKE REASONABLE EFFORTS TO PROVIDE BORROWER WITH NOTICE
OF BANK OBTAINING SUCH INSURANCE AT THE TIME IT IS OBTAINED OR WITHIN A
REASONABLE TIME THEREAFTER.  NO PAYMENTS BY BANK ARE DEEMED AN AGREEMENT TO MAKE
SIMILAR PAYMENTS IN THE FUTURE OR BANK’S WAIVER OF ANY EVENT OF DEFAULT.


 


9.4          APPLICATION OF PAYMENTS AND PROCEEDS.  UNLESS AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, BANK SHALL APPLY ANY FUNDS IN ITS POSSESSION,
WHETHER FROM BORROWER ACCOUNT BALANCES, PAYMENTS, OR PROCEEDS REALIZED AS THE
RESULT OF ANY COLLECTION OF ACCOUNTS OR OTHER DISPOSITION OF THE COLLATERAL,
FIRST, TO BANK EXPENSES, INCLUDING WITHOUT LIMITATION, THE REASONABLE COSTS,
EXPENSES, LIABILITIES, OBLIGATIONS AND REASONABLE ATTORNEYS’ FEES INCURRED BY
BANK IN THE EXERCISE OF ITS RIGHTS UNDER THIS AGREEMENT; SECOND, TO THE INTEREST
DUE UPON ANY OF THE OBLIGATIONS; AND THIRD, TO THE PRINCIPAL OF THE OBLIGATIONS
AND ANY APPLICABLE FEES AND OTHER CHARGES, IN SUCH ORDER AS BANK SHALL DETERMINE
IN ITS SOLE DISCRETION.  ANY SURPLUS SHALL BE PAID TO BORROWER OR OTHER PERSONS
LEGALLY ENTITLED THERETO; BORROWER SHALL REMAIN LIABLE TO BANK FOR ANY
DEFICIENCY.  IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BANK MAY
APPLY ANY FUNDS IN ITS POSSESSION, WHETHER FROM BORROWER ACCOUNT BALANCES,
PAYMENTS, PROCEEDS REALIZED AS THE RESULT OF ANY COLLECTION OF ACCOUNTS OR OTHER
DISPOSITION OF THE COLLATERAL, OR OTHERWISE, TO THE OBLIGATIONS IN SUCH ORDER AS
BANK SHALL DETERMINE IN ITS SOLE DISCRETION.  ANY SURPLUS SHALL BE PAID TO
BORROWER OR TO OTHER PERSONS LEGALLY ENTITLED THERETO; BORROWER SHALL REMAIN
LIABLE TO BANK FOR ANY DEFICIENCY.  IF BANK, IN ITS GOOD FAITH BUSINESS
JUDGMENT, DIRECTLY OR INDIRECTLY ENTERS INTO A DEFERRED PAYMENT OR OTHER CREDIT
TRANSACTION WITH ANY PURCHASER AT ANY SALE OF COLLATERAL, BANK SHALL HAVE THE
OPTION, EXERCISABLE AT ANY TIME, OF EITHER REDUCING THE

 

15

--------------------------------------------------------------------------------


 


OBLIGATIONS BY THE PRINCIPAL AMOUNT OF THE PURCHASE PRICE OR DEFERRING THE
REDUCTION OF THE OBLIGATIONS UNTIL THE ACTUAL RECEIPT BY BANK OF CASH THEREFOR.


 


9.5          BANK’S LIABILITY FOR COLLATERAL.  SO LONG AS BANK COMPLIES WITH
REASONABLE BANKING PRACTICES REGARDING THE SAFEKEEPING OF THE COLLATERAL IN THE
POSSESSION OR UNDER THE CONTROL OF BANK, BANK SHALL NOT BE LIABLE OR RESPONSIBLE
FOR: (A) THE SAFEKEEPING OF THE COLLATERAL; (B) ANY LOSS OR DAMAGE TO THE
COLLATERAL; (C) ANY DIMINUTION IN THE VALUE OF THE COLLATERAL; OR (D) ANY ACT OR
DEFAULT OF ANY CARRIER, WAREHOUSEMAN, BAILEE, OR OTHER PERSON.  BORROWER BEARS
ALL RISK OF LOSS, DAMAGE OR DESTRUCTION OF THE COLLATERAL.


 


9.6          NO WAIVER; REMEDIES CUMULATIVE.  BANK’S FAILURE, AT ANY TIME OR
TIMES, TO REQUIRE STRICT PERFORMANCE BY BORROWER OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL NOT WAIVE, AFFECT, OR DIMINISH ANY
RIGHT OF BANK THEREAFTER TO DEMAND STRICT PERFORMANCE AND COMPLIANCE HEREWITH OR
THEREWITH.  NO WAIVER HEREUNDER SHALL BE EFFECTIVE UNLESS SIGNED BY BANK AND
THEN IS ONLY EFFECTIVE FOR THE SPECIFIC INSTANCE AND PURPOSE FOR WHICH IT IS
GIVEN.  BANK’S RIGHTS AND REMEDIES UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE CUMULATIVE.  BANK HAS ALL RIGHTS AND REMEDIES PROVIDED UNDER THE
CODE, BY LAW, OR IN EQUITY.  BANK’S EXERCISE OF ONE RIGHT OR REMEDY IS NOT AN
ELECTION, AND BANK’S WAIVER OF ANY EVENT OF DEFAULT IS NOT A CONTINUING WAIVER. 
BANK’S DELAY IN EXERCISING ANY REMEDY IS NOT A WAIVER, ELECTION, OR
ACQUIESCENCE.


 


9.7          DEMAND WAIVER.  BORROWER WAIVES DEMAND, NOTICE OF DEFAULT OR
DISHONOR, NOTICE OF PAYMENT AND NONPAYMENT, NOTICE OF ANY DEFAULT, NONPAYMENT AT
MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION, OR RENEWAL OF ACCOUNTS,
DOCUMENTS, INSTRUMENTS, CHATTEL PAPER, AND GUARANTEES HELD BY BANK ON WHICH
BORROWER IS LIABLE.


 

10           NOTICES

 

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”), other than Advance requests made pursuant to
Section 3.4, by any party to this Agreement or any other Loan Document must be
in writing and be delivered or sent by facsimile at the addresses or facsimile
numbers listed below.  Bank or Borrower may change its notice address by giving
the other party written notice thereof.  Each such Communication shall be deemed
to have been validly served, given, or delivered: (a) upon the earlier of actual
receipt and three (3) Business Days after deposit in the Canadian or U.S. mail
(as applicable), registered or certified mail, return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by facsimile
transmission (with such facsimile promptly confirmed by delivery of a copy by
personal delivery or United States mail as otherwise provided in this
Section 10); (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address or facsimile number indicated below.  Advance requests made
pursuant to Section 3.4 must be in writing and may be in the form of electronic
mail, delivered to Bank by Borrower at the e-mail address of Bank provided below
and shall be deemed to have been validly served, given, or delivered when sent
(with such electronic mail promptly confirmed by delivery of a copy by personal
delivery or United States mail as otherwise provided in this Section 10).  Bank
or Borrower may change its address, facsimile number, or electronic mail address
by giving the other party written notice thereof in accordance with the terms of
this Section 10.

 

16

--------------------------------------------------------------------------------


 

If to Borrower:

 

Satcon Technology Corporation

 

 

 

Satcon Power Systems, Inc.

 

 

 

Satcon Electronics, Inc.

 

 

 

Satcon Applied Technology , Inc.

 

 

 

Satcon Power Systems Canada Ltd.

 

 

 

27 Drydock Avenue

 

 

 

Boston, Massachusetts 02210

 

 

 

Attn: David O’Neil

 

 

 

Fax: (617) 897-2401

 

 

 

 

 

with a copy to:

 

Greenberg Traurig LLP

 

 

 

One International Place

 

 

 

Boston, Massachusetts 02108

 

 

 

Attn: Jonathan Bell, Esquire

 

 

 

Fax: (617) 310-9000

 

 

 

Email: jbell@gtlaw.com

 

 

 

 

 

If to Bank:

 

Silicon Valley Bank

 

 

 

One Newton Executive Park, Suite 200

 

 

 

2221 Washington Street, Newton, MA 02462

 

 

 

Attn: Michael Tramack

 

 

 

Fax: (617) 969-5962

 

 

 

Email:  MTramack@svb.com

 

 

 

 

 

with a copy to:

 

Riemer & Braunstein LLP

 

 

 

Three Center Plaza

 

 

 

Boston, Massachusetts 02108

 

 

 

Attn: Charles W. Stavros, Esquire

 

 

 

Fax: (617) 880-3456

 

 

 

Email: CStavros@riemerlaw.com

 

 

11           CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER AND JUDICIAL REFERENCE

 

Massachusetts law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Massachusetts; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank.  Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid. NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH HEREINABOVE, BANK SHALL SPECIFICALLY HAVE THE
RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION WHICH BANK DEEMS NECESSARY OR APPROPRIATE IN
ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE BANK’S RIGHTS AGAINST
BORROWER OR ITS PROPERTY.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

17

--------------------------------------------------------------------------------


 

12           GENERAL PROVISIONS

 


12.1        SUCCESSORS AND ASSIGNS.  THIS AGREEMENT BINDS AND IS FOR THE BENEFIT
OF THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH PARTY.  BORROWER MAY NOT ASSIGN
THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS UNDER IT WITHOUT BANK’S PRIOR
WRITTEN CONSENT (WHICH MAY BE GRANTED OR WITHHELD IN BANK’S DISCRETION).  BANK
HAS THE RIGHT, WITHOUT THE CONSENT OF OR NOTICE TO BORROWER, TO SELL, TRANSFER,
NEGOTIATE, OR GRANT PARTICIPATION IN ALL OR ANY PART OF, OR ANY INTEREST IN,
BANK’S OBLIGATIONS, RIGHTS, AND BENEFITS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.


 


12.2        INDEMNIFICATION.  BORROWER AGREES TO INDEMNIFY, DEFEND AND HOLD BANK
AND ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, OR ANY OTHER PERSON
AFFILIATED WITH OR REPRESENTING BANK HARMLESS AGAINST:  (A) ALL OBLIGATIONS,
DEMANDS, CLAIMS, AND LIABILITIES (COLLECTIVELY, “CLAIMS”) ASSERTED BY ANY OTHER
PARTY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS;
AND (B) ALL LOSSES OR BANK EXPENSES INCURRED, OR PAID BY BANK FROM, FOLLOWING,
OR ARISING FROM TRANSACTIONS BETWEEN BANK AND BORROWER (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES), EXCEPT FOR CLAIMS AND/OR LOSSES DIRECTLY CAUSED
BY BANK’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


12.3        TIME OF ESSENCE.  TIME IS OF THE ESSENCE FOR THE PERFORMANCE OF ALL
OBLIGATIONS IN THIS AGREEMENT.


 


12.4        SEVERABILITY OF PROVISIONS.  EACH PROVISION OF THIS AGREEMENT IS
SEVERABLE FROM EVERY OTHER PROVISION IN DETERMINING THE ENFORCEABILITY OF ANY
PROVISION.


 


12.5        AMENDMENTS IN WRITING; INTEGRATION.  ALL AMENDMENTS TO THIS
AGREEMENT MUST BE IN WRITING SIGNED BY BOTH BANK AND BORROWER.  THIS AGREEMENT
AND THE LOAN DOCUMENTS REPRESENT THE ENTIRE AGREEMENT ABOUT THIS SUBJECT MATTER
AND SUPERSEDE PRIOR NEGOTIATIONS OR AGREEMENTS.  ALL PRIOR AGREEMENTS,
UNDERSTANDINGS, REPRESENTATIONS, WARRANTIES, AND NEGOTIATIONS BETWEEN THE
PARTIES ABOUT THE SUBJECT MATTER OF THIS AGREEMENT AND THE LOAN DOCUMENTS MERGE
INTO THIS AGREEMENT AND THE LOAN DOCUMENTS.


 


12.6        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, EACH OF WHICH,
WHEN EXECUTED AND DELIVERED, ARE AN ORIGINAL, AND ALL TAKEN TOGETHER, CONSTITUTE
ONE AGREEMENT.


 


12.7        SURVIVAL.  ALL COVENANTS, REPRESENTATIONS AND WARRANTIES MADE IN
THIS AGREEMENT CONTINUE IN FULL FORCE UNTIL THIS AGREEMENT HAS TERMINATED
PURSUANT TO ITS TERMS AND ALL OBLIGATIONS (OTHER THAN INCHOATE INDEMNITY
OBLIGATIONS AND ANY OTHER OBLIGATIONS WHICH, BY THEIR TERMS, ARE TO SURVIVE THE
TERMINATION OF THIS AGREEMENT) HAVE BEEN SATISFIED.  THE OBLIGATION OF BORROWER
IN SECTION 12.2 TO INDEMNIFY BANK SHALL SURVIVE UNTIL THE STATUTE OF LIMITATIONS
WITH RESPECT TO SUCH CLAIM OR CAUSE OF ACTION SHALL HAVE RUN.


 


12.8        CONFIDENTIALITY.  IN HANDLING ANY CONFIDENTIAL INFORMATION, BANK
SHALL EXERCISE THE SAME DEGREE OF CARE THAT IT EXERCISES FOR ITS OWN PROPRIETARY
INFORMATION, BUT DISCLOSURE OF INFORMATION MAY BE MADE: (A) TO BANK’S
SUBSIDIARIES OR AFFILIATES; (B) TO PROSPECTIVE TRANSFEREES OR PURCHASERS OF ANY
INTEREST IN THE CREDIT EXTENSIONS (PROVIDED, HOWEVER, BANK SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN SUCH PROSPECTIVE TRANSFEREE’S OR
PURCHASER’S AGREEMENT TO THE TERMS OF THIS PROVISION); (C) AS REQUIRED BY LAW,
REGULATION, SUBPOENA, OR OTHER ORDER; (D) TO BANK’S REGULATORS OR AS OTHERWISE
REQUIRED IN CONNECTION WITH BANK’S EXAMINATION OR AUDIT; AND (E) AS BANK
CONSIDERS APPROPRIATE IN EXERCISING REMEDIES UNDER THIS AGREEMENT.  CONFIDENTIAL
INFORMATION DOES NOT INCLUDE INFORMATION THAT EITHER: (I) IS IN THE PUBLIC
DOMAIN OR IN BANK’S POSSESSION WHEN DISCLOSED TO BANK, OR BECOMES PART OF THE
PUBLIC DOMAIN AFTER DISCLOSURE TO BANK; OR (II) IS DISCLOSED TO BANK BY A THIRD
PARTY, IF BANK DOES NOT KNOW THAT THE THIRD PARTY IS PROHIBITED FROM DISCLOSING
THE INFORMATION.


 


12.9        ATTORNEYS’ FEES, COSTS AND EXPENSES.  IN ANY ACTION OR PROCEEDING
BETWEEN BORROWER AND BANK ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS, BANK
SHALL BE ENTITLED TO RECOVER ITS REASONABLE ATTORNEYS’ FEES AND OTHER COSTS AND
EXPENSES INCURRED, IN ADDITION TO ANY OTHER RELIEF TO WHICH IT MAY BE ENTITLED.


 


12.10      BORROWER LIABILITY.  EACH BORROWER MAY, ACTING SINGLY, REQUEST CREDIT
EXTENSIONS HEREUNDER.  EACH BORROWER HEREBY APPOINTS THE OTHER AS AGENT FOR THE
OTHER FOR ALL PURPOSES HEREUNDER, INCLUDING WITH RESPECT TO REQUESTING CREDIT
EXTENSIONS HEREUNDER. EACH BORROWER HEREUNDER SHALL BE OBLIGATED TO REPAY ALL
CREDIT EXTENSIONS MADE HEREUNDER, REGARDLESS OF WHICH BORROWER ACTUALLY RECEIVES
SAID ADVANCE, AS IF EACH BORROWER HEREUNDER DIRECTLY RECEIVED ALL CREDIT
EXTENSIONS.  EACH BORROWER WAIVES ANY SURETYSHIP DEFENSES AVAILABLE TO IT UNDER
THE CODE OR ANY OTHER APPLICABLE LAW.  EACH BORROWER WAIVES ANY RIGHT TO REQUIRE
BANK TO: (I) PROCEED AGAINST ANY

 

18

--------------------------------------------------------------------------------


 


BORROWER OR ANY OTHER PERSON; (II) PROCEED AGAINST OR EXHAUST ANY SECURITY; OR
(III) PURSUE ANY OTHER REMEDY.  BANK MAY EXERCISE OR NOT EXERCISE ANY RIGHT OR
REMEDY IT HAS AGAINST ANY BORROWER OR ANY SECURITY IT HOLDS (INCLUDING THE RIGHT
TO FORECLOSE BY JUDICIAL OR NON-JUDICIAL SALE) WITHOUT AFFECTING ANY BORROWER’S
LIABILITY.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR OTHER
RELATED DOCUMENT, EACH BORROWER IRREVOCABLY WAIVES ALL RIGHTS THAT IT MAY HAVE
AT LAW OR IN EQUITY (INCLUDING, WITHOUT LIMITATION, ANY LAW SUBROGATING BORROWER
TO THE RIGHTS OF BANK UNDER THIS AGREEMENT) TO SEEK CONTRIBUTION,
INDEMNIFICATION OR ANY OTHER FORM OF REIMBURSEMENT FROM ANY OTHER BORROWER, OR
ANY OTHER PERSON NOW OR HEREAFTER PRIMARILY OR SECONDARILY LIABLE FOR ANY OF THE
OBLIGATIONS, FOR ANY PAYMENT MADE BY BORROWER WITH RESPECT TO THE OBLIGATIONS IN
CONNECTION WITH THIS AGREEMENT OR OTHERWISE AND ALL RIGHTS THAT IT MIGHT HAVE TO
BENEFIT FROM, OR TO PARTICIPATE IN, ANY SECURITY FOR THE OBLIGATIONS AS A RESULT
OF ANY PAYMENT MADE BY BORROWER WITH RESPECT TO THE OBLIGATIONS IN CONNECTION
WITH THIS AGREEMENT OR OTHERWISE.  ANY AGREEMENT PROVIDING FOR INDEMNIFICATION,
REIMBURSEMENT OR ANY OTHER ARRANGEMENT PROHIBITED UNDER THIS SECTION SHALL BE
NULL AND VOID.  IF ANY PAYMENT IS MADE TO A BORROWER IN CONTRAVENTION OF THIS
SECTION, SUCH BORROWER SHALL HOLD SUCH PAYMENT IN TRUST FOR BANK AND SUCH
PAYMENT SHALL BE PROMPTLY DELIVERED TO BANK FOR APPLICATION TO THE OBLIGATIONS,
WHETHER MATURED OR UNMATURED.


 


12.11      RIGHT OF SET OFF.   BORROWER HEREBY GRANTS TO BANK, A LIEN, SECURITY
INTEREST AND RIGHT OF SET OFF AS SECURITY FOR ALL OBLIGATIONS TO BANK, WHETHER
NOW EXISTING OR HEREAFTER ARISING UPON AND AGAINST ALL DEPOSITS, CREDITS,
COLLATERAL AND PROPERTY, NOW OR HEREAFTER IN THE POSSESSION, CUSTODY,
SAFEKEEPING OR CONTROL OF BANK OR ANY ENTITY UNDER THE CONTROL OF BANK
(INCLUDING A BANK SUBSIDIARY) OR IN TRANSIT TO ANY OF THEM.  AT ANY TIME AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT DEMAND
OR NOTICE, BANK MAY SET OFF THE SAME OR ANY PART THEREOF AND APPLY THE SAME TO
ANY LIABILITY OR OBLIGATION OF BORROWER EVEN THOUGH UNMATURED AND REGARDLESS OF
THE ADEQUACY OF ANY OTHER COLLATERAL SECURING THE OBLIGATIONS.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.


 

13           DEFINITIONS

 


13.1        DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE
THE FOLLOWING MEANINGS:


 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

“Agreement” is defined in the preamble hereof.

 

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
Borrowing Base minus (b) the amount of all outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit) plus an amount equal to the
Letter of Credit Reserves, minus (c) the FX Reserve, and minus (d) the
outstanding principal balance of any Advances (including any amounts used for
Cash Management Services).

 

“Bank” is defined in the preamble hereof.

 

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

 

“Borrower” is defined in the preamble hereof

 

19

--------------------------------------------------------------------------------


 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

“Borrowing Base” is (a) 80% of Eligible Accounts plus (b) the lesser of 25% of
the value of Borrower’s Eligible Inventory (valued at the lower of cost or
wholesale fair market value) or $1,000,000, as determined by Bank from
Borrower’s most recent Borrowing Base Certificate, provided, however, that Bank
may decrease the foregoing percentages in its good faith business judgment based
on events, conditions, contingencies, or risks which, as determined by Bank, may
adversely affect Collateral.

 

“Borrowing Base Certificate” is that certain certificate included within each
Transaction Report.

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors or other appropriate body and
delivered by such Person to Bank approving the Loan Documents to which such
Person is a party and the transactions contemplated thereby, together with a
certificate executed by its secretary on behalf of such Person certifying that
(a) such Person has the authority to execute, deliver, and perform its
obligations under each of the Loan Documents to which it is a party, (b) that
attached as Exhibit A to such certificate is a true, correct, and complete copy
of the resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Bank may conclusively rely on such
certificate unless and until such Person shall have delivered to Bank a further
certificate canceling or amending such prior certificate.

 

“Business Day” is any day other than a Saturday, Sunday or other day on which
banking institutions in the Commonwealth of Massachusetts are authorized or
required by law or other governmental action to close, except that if any
determination of a “Business Day” shall relate to a LIBOR Advance, the term
“Business Day” shall also mean a day on which dealings are carried on in the
London interbank market, and if any determination of a “Business Day” shall
relate to an FX Forward Contract, the term “Business Day” shall mean a day on
which dealings are carried on in the country of settlement of the foreign (i.e.,
non-Dollar) currency.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

 

“Cash Management Services” is defined in Section 2.1.4.

 

“Cash Management Services Sublimit” is defined in Section 2.1.4.

 

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and
13(d)(3) of the Securities Exchange Act of 1934, as an amended (the “Exchange
Act”)), other than a trustee or other fiduciary holding securities under an
employee benefit plan of Borrower, is or becomes a beneficial owner (within the
meaning Rule 13d-3 promulgated under the Exchange Act), directly or indirectly,
of securities of Borrower, representing thirty-five percent (35%) or more of the
combined voting power of Borrower’s then outstanding securities; or (b) during
any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a vote of at least two-thirds of the directors then
still in office who either were directions at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office.

 

“Code” means (i) the Uniform Commercial Code, as the same may, from time to
time, be enacted and in effect in the Commonwealth of Massachusetts; provided,
that, to the extent that the Code is used to define any term herein or in any
Loan Document and such term is defined differently in different Articles or
Divisions of the Code, the definition of such term contained in Article or
Division 9 shall govern; provided further, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, or
priority of, or remedies with respect to, Bank’s Lien on any Collateral is
governed by the Uniform Commercial Code in effect in a jurisdiction

 

20

--------------------------------------------------------------------------------


 

other than the Commonwealth of  Massachusetts, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes on the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions and (ii) with respect to Canadian Borrower or any tangible
assets located in Ontario, the Personal Property Security Act (Ontario) as
amended and as may be further amended and in effect from time to time; provided
further, that in the event that, by reason of mandatory provisions of law, any
or all of the attachment, perfection, or priority of, or remedies with respect
to, Bank’s Lien on any Collateral is governed by the Personal Property Security
Act in effect in a provincial jurisdiction other than Ontario, the term “Code”
shall mean the Personal Property Security Act as enacted and in effect in such
other province solely for purposes of the provisions thereof relating to such
attachment, perfection, priority, or remedies and for purposes of definitions
relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Communication” is defined in Section 10.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit D.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

 

“Credit Extension” is any Advance, Letter of Credit, FX Forward Contract, amount
utilized for Cash Management Services, or any other extension of credit by Bank
for Borrower’s benefit.

 

“Current Assets” are amounts that under GAAP should be included on that date as
current assets on Borrower’s consolidated balance sheet.

 

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

 

“Default Rate” is defined in Section 2.3(b).

 

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is Borrower’s deposit account, account number
3300371353, maintained with Bank.

 

21

--------------------------------------------------------------------------------


 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

 

“Effective Date” is the date Bank executes this Agreement and as indicated on
the signature page hereof.

 

“Eligible Accounts” are Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3.  Bank reserves the right at any time and from time to time after
the Effective Date upon notice to Borrower, to adjust any of the criteria set
forth below and to establish new criteria in its good faith business judgment. 
Without limiting the fact that the determination of which Accounts are eligible
for borrowing is a matter of Bank’s good faith judgment, the following (“Minimum
Eligibility Requirements”) are the minimum requirements for an Account to be an
Eligible Account.  Unless Bank agrees otherwise in writing, Eligible Accounts
shall not include:

 

(a)           Accounts for which the Account Debtor has not been invoiced;

 

(b)           Accounts that the Account Debtor has not paid within ninety (90)
days of invoice date;

 

(c)           Accounts owing from an Account Debtor, fifty percent (50%) or more
of whose Accounts have not been paid within ninety (90) days of invoice date;

 

(d)           Credit balances over ninety (90) days from invoice date;

 

(e)           Accounts owing from an Account Debtor, including Affiliates, whose
total obligations to Borrower exceed twenty-five (25%) of all Accounts, for the
amounts that exceed that percentage, unless Bank approves in writing;

 

(f)            Represent progress billings, or be due under a fulfillment or
requirements contract;

 

(g)           Accounts owing from an Account Debtor which does not have its
principal place of business in the United States or Canada except for Eligible
Foreign Accounts;

 

(h)           Accounts owing from the United States or any department, agency,
or instrumentality thereof, except for Accounts of the United States if Borrower
has assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;

 

(i)            Accounts owing from an Account Debtor to the extent that Borrower
is indebted or obligated in any manner to the Account Debtor (as creditor,
lessor, supplier or otherwise - sometimes called “contra” accounts, accounts
payable, customer deposits or credit accounts), with the exception of customary
credits, adjustments and/or discounts given to an Account Debtor by Borrower in
the ordinary course of its business;

 

(j)            Accounts for demonstration or promotional equipment, or in which
goods are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, “bill and hold”, or other terms if Account Debtor’s payment may be
conditional;

 

(k)           Accounts for which the Account Debtor is Borrower’s Affiliate,
officer, employee, or agent;

 

(l)            Accounts in which the Account Debtor disputes liability or makes
any claim (but only up to the disputed or claimed amount), or if the Account
Debtor is subject to an Insolvency Proceeding, or becomes insolvent, or goes out
of business;

 

(m)          Accounts owing from an Account Debtor with respect to which
Borrower has received deferred revenue (but only to the extent of such deferred
revenue);

 

(n)           Accounts for which Bank in its good faith business judgment
determines collection to be doubtful; and

 

(o)           other Accounts Bank deems ineligible in the exercise of its good
faith business judgment.

 

22

--------------------------------------------------------------------------------


 

“Eligible Foreign Accounts” are Accounts for which the Account Debtor does not
have its principal place of business in the United States but are otherwise
Eligible Accounts that are (a) covered by credit insurance satisfactory to Bank
in its good faith business judgment, less any deductible; (b) supported by
letter(s) of credit acceptable to Bank in its good faith business judgment; or
(c) that Bank approves in writing.

 

“Eligible Inventory” means, at any time, the aggregate of Borrower’s Inventory
that (a) consists of finished goods or raw materials, in good, new, and salable
condition, which are not perishable, returned, consigned, obsolete, not
sellable, damaged, or defective, and is not comprised of demonstrative or custom
inventory, works in progress, packaging or shipping materials, or supplies;
(b) meet all applicable governmental standards; (c) have been manufactured in
compliance with the Fair Labor Standards Act; (d) are not subject to any Liens,
except the first priority Liens granted or in favor of Bank under this Agreement
or any of the other Loan Documents; (e) are located at Borrower’s principal
place of business, any location noted on the Borrower’s Perfection Certificate
delivered in connection herewith (provided Bank has received a landlord’s
waiver, bailee’s waiver or similar agreement in form reasonably satisfactory to
Bank with respect to such location), or any location permitted under
Section 7.2; and (f) are otherwise acceptable to Bank in its good faith business
judgment.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” is defined in Section 8.

 

“Foreign Currency” means lawful money of a country other than the United States.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

 

“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.

 

“FX Forward Contract” is defined in Section 2.1.3.

 

“FX Reserve” is defined in Section 2.1.3.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 

“Guarantor” is any present or future guarantor of the Obligations.

 

23

--------------------------------------------------------------------------------


 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code or the Bankruptcy and Insolvency Act (Canada),, or
any other bankruptcy or insolvency law, including assignments for the benefit of
creditors, compositions, extensions generally with its creditors, or proceedings
seeking reorganization, arrangement, or other relief, whether in Canada or the
United States.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“IP Agreement” is that certain Intellectual Property Security Agreement executed
and delivered by Borrower to Bank dated as of the date hereof.

 

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.

 

“Letter of Credit Application” is defined in Section 2.1.2(a).

 

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d).

 

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

 

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the IP Agreement, any note, or notes or guaranties executed by Borrower or any
Guarantor, and any other present or future agreement between Borrower any
Guarantor and/or for the benefit of Bank in connection with this Agreement, all
as amended, restated, or otherwise modified.

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; (c) a material impairment of the prospect
of repayment of any portion of the Obligations or (d) Bank determines, based
upon information available to it and in its reasonable judgment, that there is a
significant likelihood that Borrower shall fail to comply with one or more of
the financial covenants in Section 6 during the next succeeding financial
reporting period.

 

“Minimum Eligibility Requirements” is defined in the defined term “Eligible
Accounts”.

 

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries, if any,  for any period as at any date of determination, the net
profit (or loss), after provision for taxes, of Borrower and its Subsidiaries
for such period taken as a single accounting period.

 

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit, cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and the performance of Borrower’s
duties under the Loan Documents.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its

 

24

--------------------------------------------------------------------------------


 

partnership agreement (or similar agreement), each of the foregoing with all
current amendments or modifications thereto.

 

“Payment” means all checks, wire transfers and other items of payment received
by Bank (including proceeds of Accounts and payment of all the Obligations in
full) for credit to Borrower’s outstanding Credit Extensions or, if the balance
of the Credit Extensions has been reduced to zero, for credit to its Deposit
Accounts.

 

“Perfection Certificate” is defined in Section 5.1.

 

“Permitted Indebtedness” is:

 

(a)           Borrower’s Indebtedness to Bank under this Agreement and the other
Loan Documents;

 

(b)           Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;

 

(c)           Subordinated Debt;

 

(d)           unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

 

(e)           Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;

 

(f)            Indebtedness secured by Permitted Liens; and

 

(g)           extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (f) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

(a)           Investments shown on the Perfection Certificate and existing on
the Effective Date;

 

(b)           Cash Equivalents;

 

(c)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower;

 

(d)           Investments consisting of deposit accounts in which Bank has a
perfected security interest;

 

(e)           Investments accepted in connection with Transfers permitted by
Section 7.1;

 

(f)            Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors;

 

(h)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business;

 

(i)            Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph
(i) shall not apply to Investments of Borrower in any Subsidiary.

 

“Permitted Liens” are:

 

(a)           Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;

 

25

--------------------------------------------------------------------------------


 

(b)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, if they have no priority over
any of Bank’s Liens;

 

(c)           purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
$250,000 in the aggregate amount outstanding, or (ii) existing on Equipment when
acquired, if the Lien is confined to the property and improvements and the
proceeds of the Equipment;

 

(d)           Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed $100,000 and which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;

 

(e)           Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

 

(f)            Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

 

(g)           leases or subleases of real property granted in the ordinary
course of business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest;

 

(h)           non-exclusive license of intellectual property granted to third
parties in the ordinary course of business; and

 

(i)            Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.4 or 8.7.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

 

“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in good faith reducing the amount of Advances,
Letters of Credit and other financial accommodations which would otherwise be
available to Borrower under the lending formulas:  (a) to reflect events,
conditions, contingencies or risks which, as determined by Bank in good faith,
do or may affect (i) the Collateral or any other property which is security for
the Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets or business of Borrower or any
guarantor, or (iii) the security interests and other rights of Bank in the
Collateral (including the enforceability, perfection and priority thereof); or
(b) to reflect Bank’s good faith belief that any collateral report or financial
information furnished by or on behalf of Borrower or any guarantor to Bank is or
may have been incomplete, inaccurate or misleading in any material respect; or
(c) in respect of any state of facts which Bank determines in good faith
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default.

 

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

 

26

--------------------------------------------------------------------------------


 

“Revolving Line” is an Advance or Advances in an aggregate amount of up to
$10,000,000 outstanding at any time.

 

“Revolving Line Maturity Date” is February 18, 2010.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Settlement Date” is defined in Section 2.1.3.

 

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

 

“Subsidiary” means, with respect to any Person, any Person of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by such Person or one or more Affiliates of such Person.

 

“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries minus (a) any amounts attributable to (i) goodwill,
(ii) intangible items including unamortized debt discount and expense, patents,
trade and service marks and names, copyrights and research and development
expenses except prepaid expenses, (iii) notes, accounts receivable and other
obligations owing to Borrower from its officers or other Affiliates, and
(iv) reserves not already deducted from assets, minus (b) Total Liabilities
(exclusive of warrant and preferred stock liabilities, provided such liabilities
have redemption dates that exceed the term of this Agreement, as certified by
Borrower to Bank).

 

“Total Liabilities” is on any day, obligations that should be classified as
liabilities on Borrower’s consolidated balance sheet, including all
Indebtedness, and current portion of Subordinated Debt permitted by Bank to be
paid by Borrower, but excluding all other Subordinated Debt.

 

“Transaction Report” is that certain form attached hereto as Exhibit B.

 

“Transfer” is defined in Section 7.1.

 

“Unused Revolving Line Facility Fee” is defined in Section 2.4(d).

 

[Signature page follows.]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the Effective Date.

 

BORROWER:

 

 

 

SATCON TECHNOLOGY CORPORATION

 

 

 

By

    /s/ David B. Eisenhaure

 

Name:

         David B. Eisenhaure

 

Title:

          President and Chief Executive Officer

 

 

 

 

SATCON POWER SYSTEMS, INC.

 

 

 

By

    /s/ David B. Eisenhaure

 

Name:

         David B. Eisenhaure

 

Title:

          President and Chief Executive Officer

 

 

 

SATCON APPLIED TECHNOLOGY, INC.

 

 

 

By

    /s/ David B. Eisenhaure

 

Name:

         David B. Eisenhaure

 

Title:

          President and Chief Executive Officer

 

 

 

SATCON ELECTRONICS, INC.

 

 

 

By

    /s/ David B. Eisenhaure

 

Name:

         David B. Eisenhaure

 

Title:

          President and Chief Executive Officer

 

 

 

SATCON POWER SYSTEMS CANADA LTD.

 

 

 

By

    /s/ David B. Eisenhaure

 

Name:

         David B. Eisenhaure

 

Title:

          President and Chief Executive Officer

 

 

 

 

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

By

    /s/ Michael Trumack

 

Name:

          Michael Trumack

 

Title:

          Senior Vice President

 

 

 

Effective Date: February 26, 2008

 

[Signature page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and

 

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Transaction Report

 

[EXCEL spreadsheet to be provided separately from lending officer.]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PERFECTION CERTIFICATE

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

TO:

 

SILICON VALLEY BANK

Date:

 

FROM:

 

SATCON TECHNOLOGY CORPORATION, et al.

 

 

 

The undersigned authorized officer of Satcon Technology Corporation and its
Subsidiaries (“Borrower”) certifies that under the terms and conditions of the
Loan and Security Agreement between Borrower and Bank (the “Agreement”),
(1) Borrower is in complete compliance for the period ending
                               with all required covenants except as noted
below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries, if any, relating to unpaid employee payroll or
benefits of which Borrower has not previously provided written notification to
Bank.  Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with generally GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

Monthly financial statements with Compliance Certificate

 

Monthly within 30 days

 

Yes No

Annual financial statement (CPA Audited) + CC

 

FYE within 120 days

 

Yes No

10-Q, 10-K and 8-K

 

Within 5 days after filing with SEC

 

Yes No

A/R & A/P Agings

 

Monthly within 15 days

 

Yes No

Projections

 

Annually

 

Yes No

 

]

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

Maintain on a Monthly Basis:

 

 

 

 

 

 

 

Minimum Liquidity

 

$

3,000,000

 

$

 

Yes No

 

Minimum Tangible Net Worth

 

$

*See Section 6.9(b)

 

$

 

Yes No

 

 

3

--------------------------------------------------------------------------------


 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

 

SATCON TECHNOLOGY CORPORATION, et al.

BANK USE ONLY

 

 

 

 

 

Received by:

 

 

By:

 

 

 

AUTHORIZED SIGNER

 

Name:

 

 

Date:

 

 

Title:

 

 

 

 

 

 

 

 

Verified:

 

 

 

 

AUTHORIZED SIGNER

 

 

Date:

 

 

 

 

 

 

Compliance Status:                                        Yes     No

 

4

--------------------------------------------------------------------------------


 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

Dated:

 

I.              Liquidity (Section 6.9(a))

 

Required:               $3,000,000

 

Actual:

 

A.

 

Unrestricted cash at Bank

 

$

 

 

 

 

 

B.

 

Availability Amount

 

$

 

 

 

 

 

C.

 

Liquidity (line A plus line B)

 

$

 

Is line C equal to or greater than $3,000,000          ?

 

No, not in compliance

 

Yes, in compliance

 

5

--------------------------------------------------------------------------------


 

II.            Tangible Net Worth (Section 6.9(b))

 

Required:               $

 

Actual:                   $

 

 

A.

 

Aggregate value of total assets of Borrower

 

$

 

 

 

 

 

B.

 

Aggregate value of goodwill of Borrower

 

$

 

 

 

 

 

C.

 

Aggregate value of intangible assets of Borrower

 

$

 

 

 

 

 

D.

 

Aggregate value of obligations owing to Borrower from officers or other
directors

 

$

 

 

 

 

 

E.

 

Aggregate value of any reserves not already deducted from assets

 

$

 

 

 

 

 

F.

 

Total Liabilities

 

$

 

 

 

 

 

G.

 

Value of Line A minus B minus C minus D minus E minus F plus G

$

 

 

 

Is line G equal to or greater than $          ?

 

No, not in compliance

 

Yes, in compliance

 

6

--------------------------------------------------------------------------------


 

EXHIBIT E

LIBOR SUPPLEMENT TO AGREEMENT

 

This LIBOR Supplement to Agreement (the “LIBOR Supplement”) is a supplement to
the Loan and Security Agreement (the “Loan Agreement”) dated as of
February     , 2008 between Silicon Valley Bank (“Bank”) and Satcon Technology
Corporation, Satcon Power Systems, Inc., Satcon Electronics, Inc., Satcon
Applied Technology, Inc. and Satcon Power Systems Canada Ltd. (individually and
collectively, jointly and severally, “Borrower”), and forms a part of and is
incorporated into the Loan Agreement.  Notwithstanding any other provision of
the Loan Agreement to the contrary, the following provisions shall govern with
respect to LIBOR Advances as to the matters covered:

 

1                                         DEFINITIONS.

 

“Additional Costs” is defined in Section 6(b) of this LIBOR Supplement.

 

“Continuation Date” means any date on which Borrower elects to continue a LIBOR
Advance into another Interest Period.

 

“Conversion Date” means any date on which Borrower elects to convert a Prime
Rate Advance to a LIBOR Advance or a LIBOR Advance to a Prime Rate Advance.

 

“Effective Amount” means with respect to any Advances on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowing and
prepayments or repayments thereof occurring on such date.

 

“Interest Payment Date” means (a) with respect to any LIBOR Advance, the last
day of each Interest Period applicable to such LIBOR Advance and the last day of
each month, and (b) with respect to Prime Rate Advances, the first (1st ) day of
each month (or, if the first day of the month does not fall on a Business Day,
then on the first Business Day following such date), and each date a Prime Rate
Advance is converted into a LIBOR Advance to the extent of the amount converted
to a LIBOR Advance.

 

“Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is one (1), two (2), three (3) or six (6) months thereafter, in
each case as Borrower may elect in the applicable Notice of Borrowing or Notice
of Conversion/Continuation; provided, however, that (a) no Interest Period with
respect to any LIBOR Advance shall end later than the Revolving Line Maturity
Date, (b) the last day of an Interest Period shall be determined in accordance
with the practices of the LIBOR interbank market as from time to time in effect,
(c) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a LIBOR Advance, the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the preceding Business Day, (d) any Interest Period
pertaining to a LIBOR Advance that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period, and
(e) interest shall accrue from and include the first Business Day of an Interest
Period but exclude the last Business Day of such Interest Period.

 

“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period.  The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.

 

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in United States Dollars are offered to
Bank in the London interbank market (rounded upward, if necessary, to the
nearest 1/10,000th of one percent (0.0001%)) in which Bank customarily
participates at 11:00 a.m. (local time in such interbank market) two
(2) Business Days prior to the first day of such Interest Period for a period
approximately equal to such Interest Period and in an amount approximately equal
to the amount of such Advance.

 

“LIBOR Advance” means an Advance that bears interest based at the LIBOR Rate.

 

7

--------------------------------------------------------------------------------


 

“LIBOR Rate” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded
upward, if necessary, to the nearest 1/10,000th of one percent (0.0001%)) equal
to LIBOR for such Interest Period divided by one (1) minus the Reserve
Requirement for such Interest Period.

 

“LIBOR Rate Margin” is three and three quarters percent (3.75%).

 

“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.2(a), substantially in the form of Schedule I, with appropriate
insertions.

 

“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.5(b), substantially in the form of Schedule II, with
appropriate insertions.

 

“Parent” is defined in Section 6(c) of this LIBOR Supplement.

 

“Prime Rate Advance” means an Advance that bears interest based at the Prime
Rate.

 

“Prime Rate Margin” is one percent (1.00%).

 

“Regulatory Change” means, with respect to Bank, any change on or after the
Effective Date of the Loan Agreement in United States federal, state, or foreign
laws or regulations, including Regulation D, or the adoption or making on or
after such date of any interpretations, directives, or requests applying to a
class of lenders including Bank, of or under any United States federal or state,
or any foreign laws or regulations (whether or not having the force of law) by
any court or governmental or monetary authority charged with the interpretation
or administration thereof.

 

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System.  Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.

 

2                                         GENERAL PROVISIONS RELATING TO THE
ADVANCES.

 

 Each Advance shall, at Borrower’s option in accordance with the terms of the
Loan Agreement, be either in the form of a Prime Rate Advance or a LIBOR
Advance; provided that in no event shall Borrower maintain at any time LIBOR
Advances having more than three (3) different Interest Periods.  Borrower shall
pay interest accrued on the Advances at the rates and in the manner set forth in
Section 2.3(a).

 

3                                         PROCEDURES FOR BORROWING.

 

(A)           SUBJECT TO THE PRIOR SATISFACTION OF ALL OTHER APPLICABLE
CONDITIONS TO THE MAKING OF AN ADVANCE SET FORTH IN THE LOAN AGREEMENT, EACH
ADVANCE SHALL BE MADE UPON BORROWER’S IRREVOCABLE WRITTEN NOTICE DELIVERED TO
BANK IN THE FORM OF A NOTICE OF BORROWING, EACH EXECUTED BY A RESPONSIBLE
OFFICER OF BORROWER OR HIS OR HER DESIGNEE OR WITHOUT INSTRUCTIONS IF THE
ADVANCES ARE NECESSARY TO MEET OBLIGATIONS WHICH HAVE BECOME DUE.  BANK MAY RELY
ON ANY TELEPHONE NOTICE GIVEN BY A PERSON WHOM BANK BELIEVES IS A RESPONSIBLE
OFFICER OR DESIGNEE.  BORROWER WILL INDEMNIFY BANK FOR ANY LOSS BANK SUFFERS DUE
TO SUCH RELIANCE.  SUCH NOTICE OF BORROWING MUST BE RECEIVED BY BANK PRIOR TO
12:00 P.M. EASTERN TIME, (I) AT LEAST THREE (3) BUSINESS DAYS PRIOR TO THE
REQUESTED FUNDING DATE, IN THE CASE OF LIBOR ADVANCES, AND (II) ON THE REQUESTED
FUNDING DATE, IN THE CASE OF PRIME RATE ADVANCES, SPECIFYING:

 

(1)           the amount of the Advance;

 

(2)           the requested Funding Date;

 

8

--------------------------------------------------------------------------------


 

(3)           whether the Advance is to be comprised of LIBOR Advances or Prime
Rate Advances; and

 

(4)           the duration of the Interest Period applicable to any such LIBOR
Advances included in such notice; provided that if the Notice of Borrowing shall
fail to specify the duration of the Interest Period for any Advance comprised of
LIBOR Advances, such Interest Period shall be one (1) month.

 

(B)           THE PROCEEDS OF ALL SUCH ADVANCES WILL THEN BE MADE AVAILABLE TO
BORROWER ON THE FUNDING DATE BY BANK BY TRANSFER TO THE DESIGNATED DEPOSIT
ACCOUNT AND, SUBSEQUENTLY, BY WIRE TRANSFER TO SUCH OTHER ACCOUNT AS BORROWER
MAY INSTRUCT IN THE NOTICE OF BORROWING.  NO ADVANCES SHALL BE DEEMED MADE TO
BORROWER, AND NO INTEREST SHALL ACCRUE ON ANY SUCH ADVANCE, UNTIL THE RELATED
FUNDS HAVE BEEN DEPOSITED IN THE DESIGNATED DEPOSIT ACCOUNT.

 

(C)           NOTWITHSTANDING ANY PROVISION CONTAINED HEREIN OR IN THE LOAN
AGREEMENT, BORROWER ACKNOWLEDGES AND AGREES THAT BORROWER SHALL ONLY BE ENTITLED
TO REQUEST (OR CONTINUE OR COVERT INTO) LIBOR ADVANCES DURING SUCH TIME AS
BORROWER MAINTAINS (A) UNRESTRICTED CASH ON DEPOSIT AT BANK PLUS (B) UNUSED
AVAILABILITY PURSUANT TO THE REVOLVING LINE UNDER THIS AGREEMENT, AS DETERMINED
BY BANK WITH REFERENCE TO THE AVAILABILITY AMOUNT SET FORTH IN THE LOAN
AGREEMENT, OF AT LEAST $10,000,000.

 

4                                         CONVERSION AND CONTINUATION ELECTIONS.

 

(A)           SO LONG AS (I) NO EVENT OF DEFAULT OR DEFAULT EXISTS;
(II) BORROWER SHALL NOT HAVE SENT ANY NOTICE OF TERMINATION OF THE LOAN
AGREEMENT; AND (III) BORROWER SHALL HAVE COMPLIED WITH SUCH CUSTOMARY PROCEDURES
AS BANK HAS ESTABLISHED FROM TIME TO TIME FOR BORROWER’S REQUESTS FOR LIBOR
ADVANCES, BORROWER MAY, UPON IRREVOCABLE WRITTEN NOTICE TO BANK:

 

(1)           elect to convert on any Business Day, Prime Rate Advances into
LIBOR Advances;

 

(2)           elect to continue on any Interest Payment Date any LIBOR Advances
maturing on such Interest Payment Date; or

 

(3)           elect to convert on any Interest Payment Date any LIBOR Advances
maturing on such Interest Payment Date into Prime Rate Advances.

 

(B)           BORROWER SHALL DELIVER A NOTICE OF CONVERSION/CONTINUATION TO BE
RECEIVED BY BANK PRIOR TO 12:00 P.M. PACIFIC TIME (I) AT LEAST THREE
(3) BUSINESS DAYS IN ADVANCE OF THE CONVERSION DATE OR CONTINUATION DATE, IF ANY
ADVANCES ARE TO BE CONVERTED INTO OR CONTINUED AS LIBOR ADVANCES; AND (II) ON
THE CONVERSION DATE, IF ANY ADVANCES ARE TO BE CONVERTED INTO PRIME RATE
ADVANCES, IN EACH CASE SPECIFYING THE:

 

(1)           proposed Conversion Date or Continuation Date;

 

(2)           aggregate amount of the Advances to be converted or continued;

 

(3)           nature of the proposed conversion or continuation; and

 

(4)           duration of the requested Interest Period.

 

(C)           IF UPON THE EXPIRATION OF ANY INTEREST PERIOD APPLICABLE TO ANY
LIBOR ADVANCES, BORROWER SHALL HAVE TIMELY FAILED TO SELECT A NEW INTEREST
PERIOD TO BE APPLICABLE TO SUCH LIBOR ADVANCES, BORROWER SHALL BE DEEMED TO HAVE
ELECTED TO CONVERT SUCH LIBOR ADVANCES INTO PRIME RATE ADVANCES.

 

(D)           ANY LIBOR ADVANCES SHALL, AT BANK’S OPTION, CONVERT INTO PRIME
RATE ADVANCES IN THE EVENT THAT (I) AN EVENT OF DEFAULT OR DEFAULT SHALL EXIST,
OR (II) THE AGGREGATE PRINCIPAL AMOUNT OF THE PRIME RATE ADVANCES WHICH HAVE
BEEN PREVIOUSLY CONVERTED TO LIBOR ADVANCES, OR THE AGGREGATE PRINCIPAL AMOUNT
OF EXISTING LIBOR ADVANCES CONTINUED, AS THE CASE MAY BE, AT THE BEGINNING OF AN
INTEREST PERIOD SHALL AT ANY TIME DURING SUCH INTEREST PERIOD EXCEED THE
REVOLVING LINE.  BORROWER AGREES TO PAY BANK, UPON DEMAND BY BANK (OR BANK MAY,
AT ITS OPTION, CHARGE THE DESIGNATED DEPOSIT ACCOUNT OR ANY OTHER ACCOUNT
BORROWER MAINTAINS WITH BANK) ANY AMOUNTS REQUIRED TO COMPENSATE BANK FOR ANY
LOSS (INCLUDING LOSS OF ANTICIPATED PROFITS), COST, OR EXPENSE INCURRED

 

9

--------------------------------------------------------------------------------


 

BY BANK, AS A RESULT OF THE CONVERSION OF LIBOR ADVANCES TO PRIME RATE ADVANCES
PURSUANT TO ANY OF THE FOREGOING.

 

(E)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, BANK
SHALL NOT BE REQUIRED TO PURCHASE UNITED STATES DOLLAR DEPOSITS IN THE LONDON
INTERBANK MARKET OR OTHER APPLICABLE LIBOR MARKET TO FUND ANY LIBOR ADVANCES,
BUT THE PROVISIONS HEREOF SHALL BE DEEMED TO APPLY AS IF BANK HAD PURCHASED SUCH
DEPOSITS TO FUND THE LIBOR ADVANCES.

 

5                                         SPECIAL PROVISIONS GOVERNING LIBOR
ADVANCES.

 

(A)           DETERMINATION OF APPLICABLE INTEREST RATE.  AS SOON AS PRACTICABLE
ON EACH INTEREST RATE DETERMINATION DATE, BANK SHALL DETERMINE (WHICH
DETERMINATION SHALL, ABSENT MANIFEST ERROR IN CALCULATION, BE FINAL, CONCLUSIVE
AND BINDING UPON ALL PARTIES) THE INTEREST RATE THAT SHALL APPLY TO THE LIBOR
ADVANCES FOR WHICH AN INTEREST RATE IS THEN BEING DETERMINED FOR THE APPLICABLE
INTEREST PERIOD AND SHALL PROMPTLY GIVE NOTICE THEREOF (IN WRITING OR BY
TELEPHONE CONFIRMED IN WRITING) TO BORROWER.

 

(B)           INABILITY TO DETERMINE APPLICABLE INTEREST RATE.  IN THE EVENT
THAT BANK SHALL HAVE DETERMINED (WHICH DETERMINATION SHALL BE FINAL AND
CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO), ON ANY INTEREST RATE
DETERMINATION DATE WITH RESPECT TO ANY LIBOR ADVANCE, THAT BY REASON OF
CIRCUMSTANCES AFFECTING THE LONDON INTERBANK MARKET ADEQUATE AND FAIR MEANS DO
NOT EXIST FOR ASCERTAINING THE INTEREST RATE APPLICABLE TO SUCH ADVANCE ON THE
BASIS PROVIDED FOR IN THE DEFINITION OF LIBOR, BANK SHALL ON SUCH DATE GIVE
NOTICE (BY FACSIMILE OR BY TELEPHONE CONFIRMED IN WRITING) TO BORROWER OF SUCH
DETERMINATION, WHEREUPON (I) NO ADVANCES MAY BE MADE AS, OR CONVERTED TO, LIBOR
ADVANCES UNTIL SUCH TIME AS BANK NOTIFIES BORROWER THAT THE CIRCUMSTANCES GIVING
RISE TO SUCH NOTICE NO LONGER EXIST, AND (II) ANY NOTICE OF BORROWING OR NOTICE
OF CONVERSION/CONTINUATION GIVEN BY BORROWER WITH RESPECT TO ADVANCES IN RESPECT
OF WHICH SUCH DETERMINATION WAS MADE SHALL BE DEEMED TO BE RESCINDED BY
BORROWER.

 

(C)           COMPENSATION FOR BREAKAGE OR NON-COMMENCEMENT OF INTEREST
PERIODS.  BORROWER SHALL COMPENSATE BANK, UPON WRITTEN REQUEST BY BANK (WHICH
REQUEST SHALL SET FORTH THE MANNER AND METHOD OF COMPUTING SUCH COMPENSATION),
FOR ALL REASONABLE LOSSES, EXPENSES AND LIABILITIES, IF ANY (INCLUDING ANY
INTEREST PAID BY BANK TO LENDERS OF FUNDS BORROWED BY IT TO MAKE OR CARRY ITS
LIBOR ADVANCES AND ANY LOSS, EXPENSE OR LIABILITY INCURRED BY BANK IN CONNECTION
WITH THE LIQUIDATION OR RE-EMPLOYMENT OF SUCH FUNDS) SUCH THAT BANK MAY INCUR:
(I) IF FOR ANY REASON (OTHER THAN A DEFAULT BY BANK OR DUE TO ANY FAILURE OF
BANK TO FUND LIBOR ADVANCES DUE TO IMPRACTICABILITY OR ILLEGALITY UNDER
SECTIONS 6(D) AND 6(E) OF THIS LIBOR SUPPLEMENT) A BORROWING OR A CONVERSION TO
OR CONTINUATION OF ANY LIBOR ADVANCE DOES NOT OCCUR ON A DATE SPECIFIED IN A
NOTICE OF BORROWING OR A NOTICE OF CONVERSION/CONTINUATION, AS THE CASE MAY BE,
OR (II) IF ANY PRINCIPAL PAYMENT OR ANY CONVERSION OF ANY OF ITS LIBOR ADVANCES
OCCURS ON A DATE PRIOR TO THE LAST DAY OF AN INTEREST PERIOD APPLICABLE TO THAT
ADVANCE.

 

(D)           ASSUMPTIONS CONCERNING FUNDING OF LIBOR ADVANCES.  CALCULATION OF
ALL AMOUNTS PAYABLE TO BANK UNDER THIS SECTION 5 AND UNDER SECTION 3 OF THIS
LIBOR SUPPLEMENT SHALL BE MADE AS THOUGH BANK HAD ACTUALLY FUNDED EACH OF ITS
RELEVANT LIBOR ADVANCES THROUGH THE PURCHASE OF A EURODOLLAR DEPOSIT BEARING
INTEREST AT THE RATE OBTAINED PURSUANT TO THE DEFINITION OF LIBOR RATE IN AN
AMOUNT EQUAL TO THE AMOUNT OF SUCH LIBOR ADVANCE AND HAVING A MATURITY
COMPARABLE TO THE RELEVANT INTEREST PERIOD; PROVIDED, HOWEVER, THAT BANK MAY
FUND EACH OF ITS LIBOR ADVANCES IN ANY MANNER IT SEES FIT AND THE FOREGOING
ASSUMPTIONS SHALL BE UTILIZED ONLY FOR THE PURPOSES OF CALCULATING AMOUNTS
PAYABLE UNDER THIS SECTION 5 AND UNDER SECTION 3 OF THIS LIBOR SUPPLEMENT.

 

(E)           LIBOR ADVANCES AFTER DEFAULT.  AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, (I) BORROWER MAY NOT ELECT TO HAVE AN
ADVANCE BE MADE OR CONTINUED AS, OR CONVERTED TO, A LIBOR ADVANCE AFTER THE
EXPIRATION OF ANY INTEREST PERIOD THEN IN EFFECT FOR SUCH ADVANCE AND
(II) SUBJECT TO THE PROVISIONS OF SECTION 5(C), ANY NOTICE OF
CONVERSION/CONTINUATION GIVEN BY BORROWER WITH RESPECT TO A REQUESTED
CONVERSION/CONTINUATION THAT HAS NOT YET OCCURRED SHALL BE DEEMED TO BE
RESCINDED BY BORROWER AND BE DEEMED A REQUEST TO CONVERT OR CONTINUE ADVANCES
REFERRED TO THEREIN AS PRIME RATE ADVANCES.

 

6                                         ADDITIONAL REQUIREMENTS/PROVISIONS
REGARDING LIBOR ADVANCES.

 

(A)           IF FOR ANY REASON (INCLUDING VOLUNTARY OR MANDATORY PREPAYMENT OR
ACCELERATION), BANK RECEIVES ALL OR PART OF THE PRINCIPAL AMOUNT OF A LIBOR
ADVANCE PRIOR TO THE LAST DAY OF THE INTEREST PERIOD FOR SUCH ADVANCE, BORROWER
SHALL IMMEDIATELY NOTIFY BORROWER’S ACCOUNT OFFICER AT BANK AND, ON DEMAND BY
BANK, PAY

 

10

--------------------------------------------------------------------------------


 

BANK THE AMOUNT (IF ANY) BY WHICH (I) THE ADDITIONAL INTEREST WHICH WOULD HAVE
BEEN PAYABLE ON THE AMOUNT SO RECEIVED HAD IT NOT BEEN RECEIVED UNTIL THE LAST
DAY OF SUCH INTEREST PERIOD EXCEEDS (II) THE INTEREST WHICH WOULD HAVE BEEN
RECOVERABLE BY BANK BY PLACING THE AMOUNT SO RECEIVED ON DEPOSIT IN THE
CERTIFICATE OF DEPOSIT MARKETS, THE OFFSHORE CURRENCY MARKETS, OR UNITED STATES
TREASURY INVESTMENT PRODUCTS, AS THE CASE MAY BE, FOR A PERIOD STARTING ON THE
DATE ON WHICH IT WAS SO RECEIVED AND ENDING ON THE LAST DAY OF SUCH INTEREST
PERIOD AT THE INTEREST RATE DETERMINED BY BANK IN ITS REASONABLE DISCRETION. 
BANK’S DETERMINATION AS TO SUCH AMOUNT SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.

 

(B)           BORROWER SHALL PAY BANK, UPON DEMAND BY BANK, FROM TIME TO TIME
SUCH AMOUNTS AS BANK MAY DETERMINE TO BE NECESSARY TO COMPENSATE IT FOR ANY
COSTS INCURRED BY BANK THAT BANK DETERMINES ARE ATTRIBUTABLE TO ITS MAKING OR
MAINTAINING OF ANY AMOUNT RECEIVABLE BY BANK HEREUNDER IN RESPECT OF ANY
ADVANCES RELATING THERETO (SUCH INCREASES IN COSTS AND REDUCTIONS IN AMOUNTS
RECEIVABLE BEING HEREIN CALLED “ADDITIONAL COSTS”), IN EACH CASE RESULTING FROM
ANY REGULATORY CHANGE WHICH:

 

(1)           changes the basis of taxation of any amounts payable to Bank under
the Loan Agreement in respect of any Advances (other than changes which affect
taxes measured by or imposed on the overall net income of Bank by the
jurisdiction in which Bank has its principal office);

 

(2)           imposes or modifies any reserve, special deposit or similar
requirements relating to any extensions of credit or other assets of, or any
deposits with, or other liabilities of Bank (including any Advances or any
deposits referred to in the definition of LIBOR); or

 

(3)           imposes any other condition affecting the Loan Agreement (or any
of such extensions of credit or liabilities).

 

Bank will notify Borrower of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 6 as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation.  Bank will furnish Borrower with a statement setting forth the
basis and amount of each request by Bank for compensation under this Section 6. 
Determinations and allocations by Bank for purposes of this Section 6 of the
effect of any Regulatory Change on its costs of maintaining its obligations to
make Advances, of making or maintaining Advances, or on amounts receivable by it
in respect of Advances, and of the additional amounts required to compensate
Bank in respect of any Additional Costs, shall be conclusive absent manifest
error.

 

(C)           IF BANK SHALL DETERMINE THAT THE ADOPTION OR IMPLEMENTATION OF ANY
APPLICABLE LAW, RULE, REGULATION, OR TREATY REGARDING CAPITAL ADEQUACY, OR ANY
CHANGE THEREIN, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY
ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK, OR COMPARABLE AGENCY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY BANK (OR ITS
APPLICABLE LENDING OFFICE) WITH ANY RESPECT OR DIRECTIVE REGARDING CAPITAL
ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL
BANK, OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF
RETURN ON CAPITAL OF BANK OR ANY PERSON OR ENTITY CONTROLLING BANK (A “PARENT”)
AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH BANK
(OR ITS PARENT) COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE, OR COMPLIANCE
(TAKING INTO CONSIDERATION POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN
AMOUNT DEEMED BY BANK TO BE MATERIAL, THEN FROM TIME TO TIME, WITHIN FIFTEEN
(15) DAYS AFTER DEMAND BY BANK, BORROWER SHALL PAY TO BANK SUCH ADDITIONAL
AMOUNT OR AMOUNTS AS WILL COMPENSATE BANK FOR SUCH REDUCTION.  A STATEMENT OF
BANK CLAIMING COMPENSATION UNDER THIS SECTION 6(C) AND SETTING FORTH THE
ADDITIONAL AMOUNT OR AMOUNTS TO BE PAID TO IT HEREUNDER SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.

 

(D)           IF, AT ANY TIME, BANK, IN ITS SOLE AND ABSOLUTE DISCRETION,
DETERMINES THAT (I) THE AMOUNT OF LIBOR ADVANCES FOR PERIODS EQUAL TO THE
CORRESPONDING INTEREST PERIODS ARE NOT AVAILABLE TO BANK IN THE OFFSHORE
CURRENCY INTERBANK MARKETS, OR (II) LIBOR DOES NOT ACCURATELY REFLECT THE COST
TO BANK OF LENDING THE LIBOR ADVANCES, THEN BANK SHALL PROMPTLY GIVE NOTICE
THEREOF TO BORROWER.  UPON THE GIVING OF SUCH NOTICE, BANK’S OBLIGATION TO MAKE
THE LIBOR ADVANCES SHALL TERMINATE; PROVIDED, HOWEVER, ADVANCES SHALL NOT
TERMINATE IF BANK AND BORROWER AGREE IN WRITING TO A DIFFERENT INTEREST RATE
APPLICABLE TO LIBOR ADVANCES.

 

(E)           IF IT SHALL BECOME UNLAWFUL FOR BANK TO CONTINUE TO FUND OR
MAINTAIN ANY LIBOR ADVANCES, OR TO PERFORM ITS OBLIGATIONS HEREUNDER, UPON
DEMAND BY BANK, BORROWER SHALL PREPAY THE ADVANCES IN FULL WITH ACCRUED INTEREST
THEREON AND ALL OTHER AMOUNTS PAYABLE BY BORROWER HEREUNDER (INCLUDING, WITHOUT
LIMITATION, ANY AMOUNT PAYABLE IN CONNECTION WITH SUCH PREPAYMENT PURSUANT TO
SECTION 6(A) OF THIS LIBOR SUPPLEMENT).  NOTWITHSTANDING THE FOREGOING, TO THE
EXTENT A DETERMINATION BY BANK AS DESCRIBED ABOVE RELATES TO A

 

11

--------------------------------------------------------------------------------


 

LIBOR ADVANCE THEN BEING REQUESTED BY BORROWER PURSUANT TO A NOTICE OF BORROWING
OR A NOTICE OF CONVERSION/CONTINUATION, BORROWER SHALL HAVE THE OPTION, SUBJECT
TO THE PROVISIONS OF SECTION 5(C) OF THIS LIBOR SUPPLEMENT, TO (I) RESCIND SUCH
NOTICE OF BORROWING OR NOTICE OF CONVERSION/CONTINUATION BY GIVING NOTICE (BY
FACSIMILE OR BY TELEPHONE CONFIRMED IN WRITING) TO BANK OF SUCH RESCISSION ON
THE DATE ON WHICH BANK GIVES NOTICE OF ITS DETERMINATION AS DESCRIBED ABOVE, OR
(II) MODIFY SUCH NOTICE OF BORROWING OR NOTICE OF CONVERSION/CONTINUATION TO
OBTAIN A PRIME RATE ADVANCE OR TO HAVE OUTSTANDING ADVANCES CONVERTED INTO OR
CONTINUED AS PRIME RATE ADVANCES BY GIVING NOTICE (BY FACSIMILE OR BY TELEPHONE
CONFIRMED IN WRITING) TO BANK OF SUCH MODIFICATION ON THE DATE ON WHICH BANK
GIVES NOTICE OF ITS DETERMINATION AS DESCRIBED ABOVE.

 

12

--------------------------------------------------------------------------------


 

SCHEDULE I

FORM OF NOTICE OF BORROWING

 

SATCON TECHNOLOGY CORPORATION, et al.

 

 

Date:

 

 

TO:                            SILICON VALLEY BANK

3003 Tasman Drive

Santa Clara, CA  95054

Attention:  Corporate Services Department

 

RE:                              Loan and Security Agreement dated as of
February       , 2008 (as amended, modified, supplemented or restated from time
to time, the “Loan Agreement”), by and between Satcon Technology Corporation,
Satcon Power Systems, Inc., Satcon Electronics, Inc., Satcon Applied
Technology, Inc. and Satcon Power Systems Canada Ltd. (individually and
collectively, jointly and severally”Borrower”), and Silicon Valley Bank (the
“Bank”)

 

Ladies and Gentlemen:

 

The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3 of the LIBOR Supplement to the Loan Agreement, of the borrowing of an
Advance.

 

1.             The Funding Date, which shall be a Business Day, of the requested
borrowing is                               .

 

2.             The aggregate amount of the requested borrowing is
$                          .

 

3.             The requested Advance shall consist of $                       of
Prime Rate Advances and $             of LIBOR Advances.

 

4.             The duration of the Interest Period for the LIBOR Advances
included in the requested Advance shall be                    month(s).

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Advance before and
after giving effect thereto, and to the application of the proceeds therefrom,
as applicable:

 

(a)           all representations and warranties of Borrower contained in the
Loan Agreement are true, accurate and complete in all material respects as of
the date hereof;

 

(b)           no Default or Event of Default has occurred and is continuing, or
would result from such proposed Advance; and

 

(c)           the requested Advance will not cause the aggregate principal
amount of the outstanding Advances to exceed, as of the designated Funding Date,
(a) the Revolving Line, minus (b) the amount of all outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit) plus an amount equal
to the Letter of Credit Reserves, minus (c) the FX Reserve, and minus (d) the
outstanding principal balance of any Advances (including any amounts used for
Cash Management Services).

 

[Signature page follows.]

 

13

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

[SATCON ENTITY]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

For internal Bank use only

 

LIBOR Pricing Date

 

LIBOR

 

LIBOR Variance

 

Maturity Date

 

 

 

 

 

 

%

 

 

 

14

--------------------------------------------------------------------------------


 

SCHEDULE II
FORM OF NOTICE OF CONVERSION/CONTINUATION

 

SATCON TECHNOLOGY CORPORATION, et al.

 

 

Date:

 

 

TO:                            SILICON VALLEY BANK

3003 Tasman Drive

Santa Clara, CA  95054

Attention:

 

RE:                              Loan and Security Agreement dated as of
January       , 2008 (as amended, modified, supplemented or restated from time
to time, the “Loan Agreement”), by and between Satcon Technology Corporation,
Satcon Power Systems, Inc., Satcon Electronics, Inc., Satcon Applied
Technology, Inc. and Satcon Power Systems Canada Ltd. (individually and
collectively, jointly and severally, “Borrower”), and Silicon Valley Bank (the
“Bank”)

 

Ladies and Gentlemen:

 

The undersigned refers to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 4 of the LIBOR Supplement to the Loan Agreement, of the
[conversion] [continuation] of the Advances specified herein, that:

 

1.             The date of the [conversion] [continuation] is
                                           , 20      .

 

2.             The aggregate amount of the proposed Advances to be [converted]
is $                             or [continued] is
$                                  .

 

3.             The Advances are to be [converted into] [continued as] [LIBOR]
[Prime Rate] Advances.

 

4.             The duration of the Interest Period for the LIBOR Advances
included in the [conversion] [continuation] shall be                month(s).

 

The undersigned, on behalf of Borrower, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion] [continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:

 

(a)           all representations and warranties of Borrower stated in the Loan
Agreement are true, accurate and complete in all material respects as of the
date hereof; and

 

(b)           no Default or Event of Default has occurred and is continuing, or
would result from such proposed [conversion] [continuation].

 

[Signature page follows.]

 

1

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

[SATCON ENTITY]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

For internal Bank use only

 

LIBOR Pricing Date

 

LIBOR

 

LIBOR Variance

 

Maturity Date

 

 

 

 

 

 

%

 

 

 

1

--------------------------------------------------------------------------------